OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21531 TFS Capital Investment Trust (Exact name of registrant as specified in charter) 1800 Bayberry Court, Suite 103Richmond, Virginia (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(804) 484-1401 Date of fiscal year end: October 31, 2013 Date of reporting period: January 31, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) COMMON STOCKS - 90.3% Shares Value Consumer Discretionary - 13.4% Auto Components - 2.0% American Axle & Manufacturing Holdings, Inc. (a) $ Autoliv, Inc. Ballard Power Systems, Inc. (a) Cooper Tire & Rubber Company (b) Dana Holding Corporation Dorman Products, Inc. (b) Drew Industries, Inc. (b) Exide Technologies (a) (b) Federal-Mogul Corporation (a) (b) Fuel Systems Solutions, Inc. (a) Gentex Corporation (b) Gentherm, Inc. (a) Goodyear Tire & Rubber Company (The) (a) Lear Corporation Magna International, Inc. - Class A Modine Manufacturing Company (a) (b) Shiloh Industries, Inc. Spartan Motors, Inc. (b) Standard Motor Products, Inc. (b) Stoneridge, Inc. (a) (b) Superior Industries International, Inc. (b) Tenneco, Inc. (a) (b) Tongxin International Ltd. (a) Tower International, Inc. (a) UQM Technologies, Inc. (a) Visteon Corporation (a) Distributors - 0.2% Core-Mark Holding Company, Inc. Pool Corporation (b) Weyco Group, Inc. Diversified Consumer Services - 0.4% Ascent Capital Group, Inc. - Class A (a) (b) Career Education Corporation (a) (b) China Education Alliance, Inc. (a) Hillenbrand, Inc. ITT Educational Services, Inc. (a) LifeLock, Inc. (a) Lincoln Educational Services Corporation Mac-Gray Corporation Steiner Leisure Ltd. (a) (b) Strayer Education, Inc. Universal Technical Institute, Inc. Hotels, Restaurants & Leisure - 3.4% AFC Enterprises, Inc. (a) (b) Ameristar Casinos, Inc. (b) Arcos Dorados Holdings, Inc. - Class A Biglari Holdings, Inc. (a) (b) 1 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Consumer Discretionary - 13.4% (Continued) Hotels, Restaurants & Leisure - 3.4% (Continued) BJ's Restaurants, Inc. (a) (b) $ Bloomin' Brands, Inc. (a) Bob Evans Farms, Inc. Bravo Brio Restaurant Group, Inc. (a) Brinker International, Inc. Carrols Restaurant Group, Inc. (a) (b) Cedar Fair, L.P. Cheesecake Factory, Inc. (The) (b) Choice Hotels International, Inc. Churchill Downs, Inc. (b) Denny's Corporation (a) DineEquity, Inc. (a) Domino's Pizza, Inc. Einstein Noah Restaurant Group, Inc. Fiesta Restaurant Group, Inc. (a) (b) Frisch's Restaurants, Inc. International Speedway Corporation - Class A Isle of Capri Casinos, Inc. (a) Jack in the Box, Inc. (a) Jamba, Inc. (a) (b) Kona Grill, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) (b) Marcus Corporation (b) Morgans Hotel Group Company (a) MTR Gaming Group, Inc. (a) Multimedia Games Holding Company, Inc. (a) Orient-Express Hotels Ltd. - Class A (a) (b) Papa John's International, Inc. (a) (b) Pinnacle Entertainment, Inc. (a) (b) Premier Exhibitions, Inc. (a) Rick's Cabaret International, Inc. (a) Royal Caribbean Cruises Ltd. Ruby Tuesday, Inc. (a) Ruth's Hospitality Group, Inc. (a) Scientific Games Corporation (a) (b) SHFL entertainment, Inc. (a) (b) Sonic Corporation (a) Texas Roadhouse, Inc. Town Sports International Holdings, Inc. (b) Vail Resorts, Inc. Wendy's Company (The) WMS Industries, Inc. (a) Household Durables - 0.6% Bassett Furniture Industries, Inc. Beazer Homes USA, Inc. (a) (b) Cavco Industries, Inc. (a) CSS Industries, Inc. D.R. Horton, Inc. Ethan Allen Interiors, Inc. 2 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Consumer Discretionary - 13.4% (Continued) Household Durables - 0.6% (Continued) Flexsteel Industries, Inc. $ Furniture Brands International, Inc. (a) Helen of Troy Ltd. (a) (b) iRobot Corporation (a) KB Home (b) Kid Brands, Inc. (a) (b) La-Z-Boy, Inc. Leggett & Platt, Inc. Libbey, Inc. (a) (b) NIVS IntelliMedia Technology Group, Inc. (a) (b) Skyline Corporation (a) Tupperware Brands Corporation Universal Electronics, Inc. (a) Internet & Catalog Retail - 0.2% 1-800-FLOWERS.COM, Inc. - Class A (a) Amazon.com, Inc. (a) CafePress, Inc. (a) Gaiam, Inc. - Class A (a) Geeknet, Inc. (a) HSN, Inc. Liberty Ventures - Series A (a) MakeMyTrip Ltd. (a) Orbitz Worldwide, Inc. (a) (b) TripAdviser, Inc. (a) ValueVision Media, Inc. (a) (b) Leisure Equipment & Products - 0.1% Arctic Cat, Inc. (a) Brunswick Corporation Callaway Golf Company Nautilus, Inc. (a) Steinway Musical Instruments, Inc. (a) Media - 2.1% A.H. Belo Corporation - Class A Arbitron, Inc. Ballantyne Strong, Inc. (a) Belo Corporation - Class A Cablevision Systems Corporation - Class A Carmike Cinemas, Inc. (a) CBS Corporation - Class A Charter Communications, Inc. - Class A (a) Cinemark Holdings, Inc. CTC Media, Inc. (b) Cumulus Media, Inc. - Class A (a) Digital Generation, Inc. (a) Discovery Communications, Inc. - Class C (a) E.W. Scripps Company (The) - Class A (a) Fisher Communications, Inc. (b) Global Sources Ltd. (a) 3 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Consumer Discretionary - 13.4% (Continued) Media - 2.1% (Continued) Gray Television, Inc. (a) $ Harte-Hanks, Inc. IMAX Corporation (a) Insignia Systems, Inc. (a) John Wiley & Sons, Inc. - Class A Journal Communications, Inc. (a) Lamar Advertising Company - Class A (a) Liberty Media Corporation (a) LIN TV Corporation - Class A (a) LodgeNet Interactive Corporation (a) 2 Madison Square Garden Company (The) - Class A (a) 52 MDC Partners, Inc. (b) Morningstar, Inc. 22 National CineMedia, Inc. Nexstar Broadcasting Group, Inc. (a) Radio One, Inc. - Class D (a) ReachLocal, Inc. (a) Reading International, Inc. (a) Rentrak Corporation (a) Salem Communications Corporation - Class A Scholastic Corporation Shaw Communications, Inc. - Class B Shutterstock, Inc. (a) Sinclair Broadcast Group, Inc. - Class A Sirius XM Radio, Inc. Starz - Series A (a) Multiline Retail - 0.1% Big Lots, Inc. (a) 34 Dillard's, Inc. (b) Gordmans Stores, Inc. (a) (b) Tuesday Morning Corporation (a) Specialty Retail - 3.0% Aaron's, Inc. Abercrombie & Fitch Company - Class A Aéropostale, Inc. (a) America's Car-Mart, Inc. (a) ANN, INC. (a) Asbury Automotive Group, Inc. (a) Ascena Retail Group, Inc. (a) AutoNation, Inc. (a) Barnes & Noble, Inc. (a) bebe stores, Inc. Big 5 Sporting Goods Corporation (b) Body Central Corporation (a) Brown Shoe Company, Inc. Cache, Inc. (a) Casual Male Retail Group, Inc. (a) Cato Corporation (The) - Class A (b) Chico's FAS, Inc. 4 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Consumer Discretionary - 13.4% (Continued) Specialty Retail - 3.0% (Continued) Children's Place Retail Stores, Inc. (The) (a) $ China Auto Logistics, Inc. (a) 50 Christopher & Banks Corporation (a) (b) Citi Trends, Inc. (a) Destination Maternity Corporation (b) DSW, Inc. - Class A Five Below, Inc. (a) GameStop Corporation - Class A (b) Haverty Furniture Companies, Inc. Hibbett Sports, Inc. (a) Hot Topic, Inc. Kirkland's, Inc. (a) MarineMax, Inc. (a) (b) Men's Wearhouse, Inc. (The) New York & Company, Inc. (a) Office Depot, Inc. (a) OfficeMax, Inc. (b) O'Reilly Automotive, Inc. (a) Pacific Sunwear of California, Inc. (a) Penske Automotive Group, Inc. Perfumania Holdings, Inc. (a) Rent-A-Center, Inc. Restoration Hardware Holdings, Inc. (a) Sears Hometown and Outlet Stores, Inc. (a) Shoe Carnival, Inc. (b) Signet Jewelers Ltd. Sonic Automotive, Inc. - Class A Stage Stores, Inc. Stein Mart, Inc. (b) Tractor Supply Company TravelCenters of America, LLC (a) (b) Trinity Place Holdings, Inc. (a) (c) Vitamin Shoppe, Inc. (a) Wet Seal, Inc. (The) - Class A (a) (b) Williams-Sonoma, Inc. Winmark Corporation Zale Corporation (a) Textiles, Apparel & Luxury Goods - 1.3% CROCS, Inc. (a) (b) Culp, Inc. Fifth & Pacific Companies, Inc. (a) Fuqi International, Inc. (a) Iconix Brand Group, Inc. (a) Joe's Jeans, Inc. (a) K-Swiss, Inc. - Class A (a) LJ International, Inc. (a) (b) Maidenform Brands, Inc. (a) Movado Group, Inc. Oxford Industries, Inc. Perry Ellis International, Inc. (b) 5 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Consumer Discretionary - 13.4% (Continued) Textiles, Apparel & Luxury Goods - 1.3% (Continued) PVH Corporation $ Quiksilver, Inc. (a) R.G. Barry Corporation Rocky Brands, Inc. (a) Steven Madden Ltd. (a) True Religion Apparel, Inc. Tumi Holdings, Inc. (a) Warnaco Group, Inc. (The) (a) Consumer Staples - 2.2% Beverages - 0.2% Brown-Forman Corporation - Class B Coca-Cola Bottling Company Consolidated (b) Cott Corporation (b) Dr Pepper Snapple Group, Inc. MGP Ingredients, Inc. 56 National Beverage Corporation Food & Staples Retailing - 0.4% Andersons, Inc. (The) Arden Group, Inc. - Class A 39 Casey's General Stores, Inc. Chefs' Warehouse, Inc. (The) (a) Fresh Market, Inc. (The) (a) Harris Teeter Supermarkets, Inc. Ingles Markets, Inc. - Class A (b) Nash Finch Company (b) Natural Grocers by Vitamin Cottage, Inc. (a) Pantry, Inc. (The) (a) PriceSmart, Inc. Rite Aid Corporation (a) (b) Spartan Stores, Inc. Susser Holdings Corporation (a) Sysco Corporation United Natural Foods, Inc. (a) Village Super Market, Inc. - Class A Food Products - 0.8% Adecoagro, S.A. (a) (b) Alico, Inc. Amira Nature Foods Ltd. (a) B&G Foods, Inc. Campbell Soup Company Chiquita Brands International, Inc. (a) Cosan Ltd. - Class A Darling International, Inc. (a) DE Master Blenders 1753 N.V. (a) Farmer Brothers Company (a) Flowers Foods, Inc. Fresh Del Monte Produce, Inc. Hormel Foods Corporation 6 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Consumer Staples - 2.2% (Continued) Food Products - 0.8% (Continued) Ingredion, Inc. $ Inventure Foods, Inc. (a) J & J Snack Foods Corporation John B. Sanfilippo & Son, Inc. Lancaster Colony Corporation Limoneira Company 32 Mondelez International, Inc. - Class A Omega Protein Corporation (a) (b) Origin Agritech Ltd. (a) (b) Pilgrim's Pride Corporation (a) (b) Post Holdings, Inc. (a) Seneca Foods Corporation - Class A (a) SunOpta, Inc. (a) (b) WhiteWave Foods Company - Class A (a) Zhongpin, Inc. (a) Household Products - 0.5% Central Garden & Pet Company (a) Central Garden & Pet Company - Class A (a) Church & Dwight Company, Inc. Energizer Holdings, Inc. Harbinger Group, Inc. (a) Orchids Paper Products Company Spectrum Brands Holdings, Inc. (a) (b) WD-40 Company Personal Products - 0.3% American Oriental Bioengineering, Inc. (a) Avon Products, Inc. Inter Parfums, Inc. (b) Medifast, Inc. (a) Nature's Sunshine Products, Inc. Neptune Technologies & Bioressources, Inc. (a) Nutraceutical International Corporation Prestige Brands Holdings, Inc. (a) (b) Revlon, Inc. (a) (b) Energy - 7.5% Energy Equipment & Services - 2.2% Bolt Technology Corporation Bristow Group, Inc. CARBO Ceramics, Inc. Core Laboratories N.V. Dawson Geophysical Company (a) (b) Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) Exterran Partners, L.P. FMC Technologies, Inc. (a) Forum Energy Technologies, Inc. (a) Geospace Technologies Corporation (a) (b) Global Geophysical Services, Inc. (a) 7 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Energy - 7.5% (Continued) Energy Equipment & Services - 2.2% (Continued) Gulf Island Fabrication, Inc. $ Gulfmark Offshore, Inc. - Class A (b) Helix Energy Solutions Group, Inc. (a) Hercules Offshore, Inc. (a) Hornbeck Offshore Services, Inc. (a) (b) ION Geophysical Corporation (a) Key Energy Services, Inc. (a) Matrix Service Company (a) Natural Gas Services Group, Inc. (a) North American Energy Partners, Inc. (a) (b) Oil States International, Inc. (a) Pacific Drilling, S.A. (a) Parker Drilling Company (a) (b) PHI, Inc. (a) Pioneer Energy Services Corporation (a) (b) Precision Drilling Corporation RigNet, Inc. (a) 24 SEACOR Holdings, Inc. Seadrill Ltd. Superior Energy Services, Inc. (a) (b) Tesco Corporation (a) (b) TETRA Technologies, Inc. (a) TGC Industries, Inc. (b) Transocean Ltd. (b) Unit Corporation (a) (b) Weatherford International Ltd. (a) Willbros Group, Inc. (a) Oil, Gas & Consumable Fuels - 5.3% Abraxas Petroleum Corporation (a) Access Midstream Partners, L.P. Adams Resources & Energy, Inc. Advantage Oil & Gas Ltd. (a) (b) Alliance Holdings GP, L.P. Alon USA Energy, Inc. (b) Alon USA Partners, L.P. (a) American Midstream Partners, L.P. Atlas Energy, L.P. Atlas Resource Partners, L.P. Baytex Energy Corporation Berry Petroleum Company - Class A Boardwalk Pipeline Partners, L.P. Buckeye Partners, L.P. Callon Petroleum Company (a) (b) Cameco Corporation Capital Product Partners, L.P. Cheniere Energy Partners, L.P. Clayton Williams Energy, Inc. (a) Cloud Peak Energy, Inc. (a) Cobalt International Energy, Inc. (a) Constellation Energy Partners, LLC (a) 8 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Energy - 7.5% (Continued) Oil, Gas & Consumable Fuels - 5.3% (Continued) Crestwood Midstream Partners, L.P. (b) $ Cross Timbers Royalty Trust Crosstex Energy, Inc. Crosstex Energy, L.P. CVR Energy, Inc. (a) Delek Logistics Partners, L.P. (a) Delek US Holdings, Inc. Denison Mines Corporation (a) Diamondback Energy, Inc. (a) Dorchester Minerals, L.P. (b) Eagle Rock Energy Partners, L.P. (b) ECA Marcellus Trust I El Paso Pipeline Partners, L.P. Enbridge Energy Management, LLC (a) 1 1 Enduro Royalty Trust Energen Corporation Energy Transfer Equity, L.P. 60 Enerplus Corporation Enterprise Products Partners, L.P. EPL Oil & Gas, Inc. (a) EQT Midstream Partners, L.P. EV Energy Partners, L.P. Evolution Petroleum Corporation (a) EXCO Resources, Inc. FX Energy, Inc. (a) (b) GasLog Ltd. (b) Gastar Exploration Ltd. (a) GeoMet, Inc. (a) Global Partners, L.P. Golar LNG Ltd. Gran Tierra Energy, Inc. (a) Gulfport Energy Corporation (a) Imperial Oil Ltd. Inergy, L.P. (b) Kinder Morgan Management, LLC (a) 1 14 Kodiak Oil & Gas Corporation (a) (b) Laredo Petroleum Holdings, Inc. (a) Legacy Reserves, L.P. Lehigh Gas Partners, L.P. Linn Company, LLC Lone Pine Resources, Inc. (a) (b) Long Run Exploration Ltd. (a) 1 4 Longwei Petroleum Investment Holding Ltd. (a) (c) LRR Energy, L.P. Magellan Petroleum Corporation (a) 59 66 MarkWest Energy Partners, L.P. Martin Midstream Partners, L.P. (b) McMoRan Exploration Company (a) 31 Memorial Production Partners, L.P. Mid-Con Energy Partners, L.P. Midstates Petroleum Company, Inc. (a) 9 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Energy - 7.5% (Continued) Oil, Gas & Consumable Fuels - 5.3% (Continued) MV Oil Trust $ NGL Energy Partners, L.P. Niska Gas Storage Partners, LLC North European Oil Royalty Trust Northern Tier Energy, L.P. (b) NuStar GP Holdings, LLC Oasis Petroleum, Inc. (a) (b) Oiltanking Partners, L.P. ONEOK Partners, L.P. 23 PAA Natural Gas Storage, L.P. (b) Pacific Coast Oil Trust Panhandle Oil & Gas, Inc. 70 PBF Energy, Inc. (a) Pengrowth Energy Corporation Penn Virginia Corporation (b) Permian Basin Royalty Trust Pioneer Southwest Energy Partners, L.P. (b) PostRock Energy Corporation (a) QEP Resources, Inc. (b) QR Energy, L.P. Regency Energy Partners, L.P. Rentech, Inc. Rose Rock Midstream, L.P. Rosetta Resources, Inc. (a) (b) Sabine Royalty Trust SandRidge Mississippian Trust I SandRidge Mississippian Trust II SandRidge Permian Trust (b) Scorpio Tankers, Inc. (a) SemGroup Corporation - Class A (a) Ship Finance International Ltd. Spectra Energy Partners, L.P. StealthGas, Inc. (a) Stone Energy Corporation (a) Summit Midstream Partners, L.P. (a) Sunoco Logistics Partners, L.P. Swift Energy Company (a) Synergy Resources Corporation (a) Syntroleum Corporation (a) Targa Resources Corporation TC Pipelines, L.P. Teekay Corporation Teekay LNG Partners, L.P. Tengasco, Inc. (a) Tesoro Logistics, L.P. TransAtlantic Petroleum Ltd. (a) (b) TransGlobe Energy Corporation (a) (b) TransMontaigne Partners, L.P. (b) Triangle Petroleum Corporation (a) Tsakos Energy Navigation Ltd. (b) Ur-Energy, Inc. (a) (b) 10 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Energy - 7.5% (Continued) Oil, Gas & Consumable Fuels - 5.3% (Continued) VAALCO Energy, Inc. (a) $ VOC Energy Trust W&T Offshore, Inc. Warren Resources, Inc. (a) (b) Western Gas Partners, L.P. Western Refining, Inc. (b) Westmoreland Coal Company (a) (b) Whiting USA Trust II ZaZa Energy Corporation (a) Financials - 15.3% Capital Markets - 2.6% Apollo Global Management, LLC - Class A Apollo Investment Corporation Arlington Asset Investment Corporation - Class A Artio Global Investors, Inc. BGC Partners, Inc. - Class A BlackRock Kelso Capital Corporation Blackstone Group, L.P. (The) Calamos Asset Management, Inc. - Class A (b) Capital Southwest Corporation CIFC Corporation (a) Cowen Group, Inc. (a) Diamond Hill Investment Group, Inc. Duff & Phelps Corporation (b) E*TRADE Financial Corporation (a) (b) Eaton Vance Corporation Ellington Financial, LLC Epoch Holding Corporation Evercore Partners, Inc. - Class A FBR Capital Markets & Company (a) Financial Engines, Inc. (a) FirstCity Financial Corporation (a) Fortress Investment Group, LLC - Class A (b) Full Circle Capital Corporation 55 GAMCO Investors, Inc. - Class A GFI Group, Inc. (b) Gladstone Capital Corporation Gleacher & Company, Inc. (a) Golub Capital BDC, Inc. (b) GSV Capital Corporation (a) Hercules Technology Growth Capital, Inc. HFF, Inc. - Class A Horizon Technology Finance Corporation ICG Group, Inc. (a) INTL FCStone, Inc. (a) Investment Technology Group, Inc. (a) Janus Capital Group, Inc. (b) Jefferies Group, Inc. KBW, Inc. KKR & Company, L.P. 11 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Financials - 15.3% (Continued) Capital Markets - 2.6% (Continued) Lazard Ltd. - Class A $ LPL Financial Holdings, Inc. 11 Main Street Capital Corporation MCG Capital Corporation Medallion Financial Corporation Medley Capital Corporation Monroe Capital Corporation New Mountain Finance Corporation NGP Capital Resources Company Oaktree Capital Group, LLC (b) Oppenheimer Holdings, Inc. PennantPark Investment Corporation Piper Jaffray Companies, Inc. (a) Pzena Investment Management, Inc. - Class A Solar Capital Ltd. Solar Senior Capital Ltd. Steel Excel, Inc. (a) Stifel Financial Corporation (a) SWS Group, Inc. (a) TCP Capital Corporation THL Credit, Inc. TICC Capital Corporation U.S. Global Investors, Inc. Virtus Investment Partners, Inc. (a) (b) Waddell & Reed Financial, Inc. - Class A Westwood Holdings Group, Inc. WhiteHorse Finance, Inc. WisdomTree Investments, Inc. (a) Commercial Banks - 2.6% 1st Source Corporation Alliance Financial Corporation Ames National Corporation 95 Associated Banc-Corp BancFirst Corporation Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR Bancorp, Inc. (The) (a) (b) Bank of Marin Bancorp BOK Financial Corporation Bridge Bancorp, Inc. Bridge Capital Holdings (a) BSB Bancorp, Inc. (a) Capital Bank Financial Corporation - Class A (a) CapitalSource, Inc. Cardinal Financial Corporation Cathay General Bancorp (b) CenterState Banks, Inc. Central Pacific Financial Corporation (a) Chemical Financial Corporation Commerce Bancshares, Inc. (b) 12 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Financials - 15.3% (Continued) Commercial Banks - 2.6% (Continued) CVB Financial Corporation $ East West Bancorp, Inc. (b) Financial Institutions, Inc. First Bancorp (North Carolina) First Bancorp, Inc. (The) First California Financial Group, Inc. (a) First Community Bancshares, Inc. First Financial Corporation First Horizon National Corporation (b) First Interstate BancSystem, Inc. First Merchants Corporation First Midwest Bancorp, Inc. First of Long Island Corporation (The) First Republic Bank (b) Fulton Financial Corporation German American Bancorp, Inc. Hancock Holding Company Hanmi Financial Corporation (a) Home BancShares, Inc. (b) HomeTrust Bancshares, Inc. (a) Hudson Valley Holding Corporation Huntington Bancshares, Inc. IBERIABANK Corporation Investors Bancorp, Inc. (b) Lakeland Financial Corporation MainSource Financial Group, Inc. MB Financial, Inc. Merchants Bancshares, Inc. 4 National Bank Holdings Corporation - Class A OmniAmerican Bancorp, Inc. (a) OptimumBank Holdings, Inc. (a) Pacific Mercantile Bancorp (a) Pacific Premier Bancorp, Inc. (a) Patriot National Bancorp (a) 6 10 Popular, Inc. (a) Preferred Bank (a) PrivateBancorp, Inc. Prosperity Bancshares, Inc. Sandy Spring Bancorp, Inc. Seacoast Banking Corporation of Florida (a) Signature Bank Corporation (a) State Bank Financial Corporation StellarOne Corporation Suffolk Bancorp (a) Sun Bancorp, Inc. (a) (b) Susquehanna Bancshares, Inc. SVB Financial Group (a) Trustmark Corporation UMB Financial Corporation Umpqua Holdings Corporation Union First Market Bankshares Corporation 13 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Financials - 15.3% (Continued) Commercial Banks - 2.6% (Continued) United Community Banks, Inc. (a) (b) $ Virginia Commerce Bancorp (a) Washington Banking Company Washington Trust Bancorp, Inc. Webster Financial Corporation WesBanco, Inc. West Bancorporation, Inc. West Coast Bancorp Western Alliance Bancorp (a) Wilshire Bancorp, Inc. (a) Consumer Finance - 0.4% Cash America International, Inc. DFC Global Corporation (a) EZCORP, Inc. - Class A (a) (b) First Cash Financial Services, Inc. (a) First Marblehead Corporation (The) (a) Imperial Holdings, Inc. (a) Nelnet, Inc. - Class A (b) Diversified Financial Services - 0.3% Asset Acceptance Capital Corporation (a) Compass Diversified Holdings, Inc. Consumer Portfolio Services, Inc. (a) Global Eagle Entertainment, Inc. (a) Leucadia National Corporation MarketAxess Holdings, Inc. (b) Marlin Business Services Corporation MSCI, Inc. - Class A (a) NewStar Financial, Inc. (a) PHH Corporation (a) (b) Primus Guaranty Ltd. (a) ROI Acquisition Corporation (a) (c) Sprott Resource Lending Corporation Texas Pacific Land Trust Insurance - 4.3% Allied World Assurance Company Holdings A.G. (b) Alterra Capital Holdings Ltd. American Equity Investment Life Holding Company American National Insurance Company (b) American Safety Insurance Holdings Ltd. (a) AMERISAFE, Inc. (a) AmTrust Financial Services, Inc. Arch Capital Group Ltd. (a) Argo Group International Holdings Ltd. Arthur J. Gallagher & Company Aspen Insurance Holdings Ltd. (b) Berkley (W.R.) Corporation Brown & Brown, Inc. (b) Citizens, Inc. (a) 14 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Financials - 15.3% (Continued) Insurance - 4.3% (Continued) eHealth, Inc. (a) $ EMC Insurance Group, Inc. 51 Employers Holdings, Inc. (b) Endurance Specialty Holdings Ltd. (b) Erie Indemnity Company - Class A FBL Financial Group, Inc. - Class A First American Financial Corporation (b) Genworth Financial, Inc. - Class A (a) Global Indemnity plc (a) Greenlight Capital Re Ltd. - Class A (a) Hanover Insurance Group, Inc. (The) (b) HCC Insurance Holdings, Inc. (b) Hilltop Holdings, Inc. (a) Horace Mann Educators Corporation (b) Infinity Property & Casualty Corporation (b) Kansas City Life Insurance Company (b) Kemper Corporation Maiden Holdings Ltd. (b) Markel Corporation (a) Meadowbrook Insurance Group, Inc. (b) Mercury General Corporation Navigators Group, Inc. (The) (a) Old Republic International Corporation (b) OneBeacon Insurance Group Ltd. - Class A Phoenix Companies, Inc. (The) (a) Primerica, Inc. (b) ProAssurance Corporation Protective Life Corporation (b) RenaissanceRe Holdings Ltd. RLI Corporation Safety Insurance Group, Inc. (b) SeaBright Holdings, Inc. StanCorp Financial Group, Inc. State Auto Financial Corporation Stewart Information Services Corporation Sun Life Financial, Inc. Symetra Financial Corporation (b) United Fire Group, Inc. (b) Universal Insurance Holdings, Inc. 65 Validus Holdings Ltd. Real Estate Investment Trusts (REIT) - 3.6% AG Mortgage Investment Trust, Inc. (b) Agree Realty Corporation Alexandria Real Estate Equities, Inc. American Assets Trust, Inc. (b) American Capital Agency Corporation American Capital Mortgage Investment Corporation AmREIT, Inc. - Class B Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation 15 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Financials - 15.3% (Continued) Real Estate Investment Trusts (REIT) - 3.6% (Continued) Apartment Investment & Management Company - Class A $ Apollo Commercial Real Estate Finance, Inc. Associated Estates Realty Corporation BRE Properties, Inc. Camden Property Trust CapLease, Inc. Capstead Mortgage Corporation Care Investment Trust, Inc. Chatham Lodging Trust Chesapeake Lodging Trust Chimera Investment Corporation Colony Financial, Inc. CommonWealth REIT (b) CoreSite Realty Corporation Cousins Properties, Inc. CreXus Investment Corporation CYS Investments, Inc. DCT Industrial Trust, Inc. DDR Corporation DiamondRock Hospitality Company (b) Douglas Emmett, Inc. Dynex Capital, Inc. EastGroup Properties, Inc. Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Equity Residential FelCor Lodging Trust, Inc. (a) Government Properties Income Trust Gramercy Capital Corporation (a) (b) Gyrodyne Company of America, Inc. Hatteras Financial Corporation Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Hudson Pacific Properties, Inc. Inland Real Estate Corporation Invesco Mortgage Capital, Inc. Investors Real Estate Trust JAVELIN Mortgage Investment Corporation Kite Realty Group Trust (b) LTC Properties, Inc. (b) Medical Properties Trust, Inc. MPG Office Trust, Inc. (a) National Retail Properties, Inc. Newcastle Investment Corporation (b) One Liberty Properties, Inc. (b) Parkway Properties, Inc. Pebblebrook Hotel Trust Pennsylvania Real Estate Investment Trust PennyMac Mortgage Investment Trust 16 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Financials - 15.3% (Continued) Real Estate Investment Trusts (REIT) - 3.6% (Continued) Potlatch Corporation $ PS Business Parks, Inc. RAIT Financial Trust Ramco-Gershenson Properties Trust Resource Capital Corporation (b) RLJ Lodging Trust Saul Centers, Inc. (b) Select Income REIT (b) Senior Housing Properties Trust Silver Bay Realty Trust Corporation (a) Sovran Self Storage, Inc. Spirit Realty Capital, Inc. STAG Industrial, Inc. Strategic Hotels & Resorts, Inc. (a) Summit Hotel Properties, Inc. Sunstone Hotel Investors, Inc. (a) (b) Terreno Realty Corporation Two Harbors Investment Corporation Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A W.P. Carey, Inc. Washington Real Estate Investment Trust Weingarten Realty Investors Western Asset Mortgage Capital Corporation Whitestone REIT - Class B Winthrop Realty Trust Real Estate Management & Development - 0.6% Alexander & Baldwin, Inc. (a) Altisource Asset Management Corporation (a) Altisource Portfolio Solutions, S.A. (a) Altisource Residential Corporation - Class B (a) American Realty Capital Properties, Inc. Brookfield Asset Management, Inc. - Class A (b) Brookfield Office Properties, Inc. (b) FirstService Corporation (a) Forest City Enterprises, Inc. - Class A (a) Forestar Group, Inc. (a) Gazit-Globe Ltd. Granite Real Estate Investment Trust (b) Grubb & Ellis Company (a) 98 – Howard Hughes Corporation (a) Jones Lang LaSalle, Inc. Kennedy-Wilson Holdings, Inc. Tejon Ranch Company (a) (b) Thrifts & Mortgage Finance - 0.9% America First Tax Exempt Investors, L.P. Apollo Residential Mortgage, Inc. Bank Mutual Corporation BankFinancial Corporation 17 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Financials - 15.3% (Continued) Thrifts & Mortgage Finance - 0.9% (Continued) Brookline Bancorp, Inc. $ Capitol Federal Financial, Inc. Charter Financial Corporation Clifton Savings Bancorp, Inc. 82 Dime Community Bancshares, Inc. Doral Financial Corporation (a) Federal Agricultural Mortgage Corporation First Defiance Financial Corporation Flagstar Bancorp, Inc. (a) Fox Chase Bancorp, Inc. Franklin Financial Corporation Hudson City Bancorp, Inc. OceanFirst Financial Corporation Oritani Financial Corporation (b) PMI Group, Inc. (The) (a) (b) Provident Financial Holdings, Inc. Provident Financial Services, Inc. (b) Rockville Financial, Inc. Roma Financial Corporation Security National Financial Corporation - Class A (a) 1 9 Simplicity Bancorp, Inc. Territorial Bancorp, Inc. 55 TFS Financial Corporation (a) (b) Tree.com, Inc. 25 United Financial Bancorp, Inc. ViewPoint Financial Group, Inc. (b) Walker & Dunlop, Inc. (a) Washington Federal, Inc. Westfield Financial, Inc. WSFS Financial Corporation (b) Health Care - 12.1% Biotechnology - 3.2% ACADIA Pharmaceuticals, Inc. (a) (b) Acorda Therapeutics, Inc. (a) Aegerion Pharmaceuticals, Inc. (a) AEterna Zentaris, Inc. (a) Affymax, Inc. (a) Agenus, Inc. (a) Alkermes plc (a) (b) Alnylam Pharmaceuticals, Inc. (a) AMAG Pharmaceuticals, Inc. (a) Amicus Therapeutics, Inc. (a) (b) Anacor Pharmaceuticals, Inc. (a) Ariad Pharmaceuticals, Inc. (a) ArQule, Inc. (a) Array BioPharma, Inc. (a) (b) Astex Pharmaceuticals, Inc. (a) (b) BioCryst Pharmaceuticals, Inc. (a) BioMarin Pharmaceutical, Inc. (a) BioMimetic Therapeutics, Inc. (a) 18 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Health Care - 12.1% (Continued) Biotechnology - 3.2% (Continued) Cell Therapeutics, Inc. (a) $ Cepheid (a) Chelsea Therapeutics International Ltd. (a) Codexis, Inc. (a) (b) Coronado Biosciences, Inc. (a) Cytokinetics, Inc. (a) Discovery Laboratories, Inc. (a) Dynavax Technologies Corporation (a) Emergent BioSolutions, Inc. (a) (b) Genomic Health, Inc. (a) Geron Corporation (a) (b) GTx, Inc. (a) Halozyme Therapeutics, Inc. (a) Hyperion Therapeutics, Inc. (a) Idenix Pharmaceuticals, Inc. (a) (b) Inovio Pharmaceuticals, Inc. (a) Insmed, Inc. (a) Intercept Pharmaceuticals, Inc. (a) Ironwood Pharmaceuticals, Inc. (a) KYTHERA Biopharmaceuticals, Inc. (a) Ligand Pharmaceuticals, Inc. (a) Maxygen, Inc. Myrexis, Inc. (a) Myriad Genetics, Inc. (a) (b) Nanosphere, Inc. (a) Neurocrine Biosciences, Inc. (a) (b) Novavax, Inc. (a) NPS Pharmaceuticals, Inc. (a) (b) OncoGenex Pharmaceuticals, Inc. (a) Oncothyreon, Inc. (a) Peregrine Pharmaceuticals, Inc. (a) Pharmacyclics, Inc. (a) PharmAthene, Inc. (a) Progenics Pharmaceuticals, Inc. (a) Prothena Corporation plc (a) Puma Biotechnology, Inc. (a) QLT, Inc. (a) (b) Rigel Pharmaceuticals, Inc. (a) Sangamo Biosciences, Inc. (a) Sarepta Therapeutics, Inc. (a) SciClone Pharmaceuticals, Inc. (a) (b) Seattle Genetics, Inc. (a) Sinovac Biotech Ltd. (a) Sunesis Pharmaceuticals, Inc. (a) Synageva BioPharma Corporation (a) Synergy Pharmaceuticals, Inc. (a) Threshold Pharmaceuticals, Inc. (a) Transition Therapeutics, Inc. (a) 84 Trius Therapeutics, Inc. (a) TrovaGene, Inc. (a) Vanda Pharmaceuticals, Inc. (a) 19 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Health Care - 12.1% (Continued) Biotechnology - 3.2% (Continued) Vical, Inc. (a) (b) $ YM BioSciences, Inc. (a) (b) Health Care Equipment & Supplies - 3.3% Accuray, Inc. (a) Alere, Inc. (a) (b) Analogic Corporation (b) AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) (b) Antares Pharma, Inc. (a) ArthroCare Corporation (a) AtriCure, Inc. (a) Cantel Medical Corporation (b) Cardiovascular Systems, Inc. (a) CareFusion Corporation (a) CONMED Corporation CryoLife, Inc. Cutera, Inc. (a) Cyberonics, Inc. (a) (b) Cynosure, Inc. - Class A (a) (b) Endologix, Inc. (a) EnteroMedics, Inc. (a) Exactech, Inc. (a) 17 Given Imaging Ltd. (a) (b) Globus Medical, Inc. - Class A (a) Greatbatch, Inc. (a) Haemonetics Corporation (a) Hill-Rom Holdings, Inc. (b) IDEXX Laboratories, Inc. (a) IMRIS, Inc. (a) Integra LifeSciences Holdings Corporation (a) Invacare Corporation Masimo Corporation Medical Action Industries, Inc. (a) Merit Medical Systems, Inc. (a) Natus Medical, Inc. (a) (b) Neogen Corporation (a) Novadaq Technologies, Inc. (a) NuVasive, Inc. (a) (b) NxStage Medical, Inc. (a) OraSure Technologies, Inc. (a) Orthofix International N.V. (a) PhotoMedex, Inc. (a) RTI Biologics, Inc. (a) Sirona Dental Systems, Inc. (a) Solta Medical, Inc. (a) Spectranetics Corporation (The) (a) STAAR Surgical Company (a) STERIS Corporation (b) Sunshine Heart, Inc. (a) SurModics, Inc. (a) 20 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Health Care - 12.1% (Continued) Health Care Equipment & Supplies - 3.3% (Continued) Symmetry Medical, Inc. (a) (b) $ Syneron Medical Ltd. (a) (b) Teleflex, Inc. Thoratec Corporation (a) Tornier N.V. (a) (b) TranS1, Inc. (a) Varian Medical Systems, Inc. (a) Vascular Solutions, Inc. (a) Vermillion, Inc. (a) West Pharmaceutical Services, Inc. (b) Young Innovations, Inc. Health Care Providers & Services - 3.6% Addus HomeCare Corporation (a) Alliance Healthcare Services, Inc. (a) (b) Almost Family, Inc. Amedisys, Inc. (a) (b) AMN Healthcare Services, Inc. (a) AmSurg Corporation (a) (b) Assisted Living Concepts, Inc. - Class A BioScrip, Inc. (a) Brookdale Senior Living, Inc. (a) Capital Senior Living Corporation (a) (b) CardioNet, Inc. (a) Catamaran Corporation (a) Community Health Systems, Inc. Corvel Corporation (a) Coventry Health Care, Inc. Cross Country Healthcare, Inc. (a) (b) Emeritus Corporation (a) (b) Ensign Group, Inc. (The) Five Star Quality Care, Inc. (a) Gentiva Health Services, Inc. (a) Hanger, Inc. (a) (b) HCA Holdings, Inc. Health Management Associates, Inc. - Class A (a) Health Net, Inc. (a) HealthSouth Corporation (a) (b) Kindred Healthcare, Inc. (a) (b) Laboratory Corporation of America Holdings (a) Landauer, Inc. (b) LCA-Vision, Inc. (a) LHC Group, Inc. (a) (b) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) (b) MEDNAX, Inc. (a) Molina Healthcare, Inc. (a) MWI Veterinary Supply, Inc. (a) National Healthcare Corporation National Research Corporation PDI, Inc. (a) 62 21 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Health Care - 12.1% (Continued) Health Care Providers & Services - 3.6% (Continued) PharMerica Corporation (a) (b) $ Providence Service Corporation (The) (a) PSS World Medical, Inc. (a) RadNet, Inc. (a) Select Medical Holdings Corporation (b) Skilled Healthcare Group, Inc. - Class A (a) Team Health Holdings, Inc. (a) Tenet Healthcare Corporation (a) (b) Triple-S Management Corporation (a) (b) U.S. Physical Therapy, Inc. (b) Universal American Corporation (b) Vanguard Health Systems, Inc. (a) (b) VCA Antech, Inc. (a) WellCare Health Plans, Inc. (a) Health Care Technology - 0.5% Allscripts Healthcare Solutions, Inc. (a) Computer Programs & Systems, Inc. Epocrates, Inc. (a) HealthStream, Inc. (a) MedAssets, Inc. (a) (b) Merge Healthcare, Inc. (a) Omnicell, Inc. (a) (b) Quality Systems, Inc. Life Sciences Tools & Services - 0.9% Albany Molecular Research, Inc. (a) BG Medicine, Inc. (a) Bruker Corporation (a) Cambrex Corporation (a) Charles River Laboratories International, Inc. (a) Complete Genomics, Inc. (a) Compugen Ltd. (a) Covance, Inc. (a) Enzo Biochem, Inc. (a) 24 69 Fluidigm Corporation (a) Harvard Bioscience, Inc. (a) (b) Illumina, Inc. (a) Luminex Corporation (a) Mettler-Toledo International, Inc. (a) Nordion, Inc. (b) Pacific Biosciences of California, Inc. (a) (b) PerkinElmer, Inc. pSivida Corporation (a) Qiagen N.V. (a) Techne Corporation Pharmaceuticals - 0.6% Alimera Sciences, Inc. (a) Auxilium Pharmaceuticals, Inc. (a) Biostar Pharmaceuticals, Inc. (a) 22 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Health Care - 12.1% (Continued) Pharmaceuticals - 0.6% (Continued) Biota Pharmaceuticals, Inc. (b) $ Cardiome Pharma Corporation (a) (b) Corcept Therapeutics, Inc. (a) Cornerstone Therapeutics, Inc. (a) DepoMed, Inc. (a) DURECT Corporation (a) (b) Eli Lilly & Company Endocyte, Inc. (a) Hi-Tech Pharmacal Company, Inc. Impax Laboratories, Inc. (a) (b) Jazz Pharmaceuticals plc (a) Medicines Company (The) (a) Omeros Corporation (a) Pain Therapeutics, Inc. (a) Pernix Therapeutics Holdings, Inc. (a) Perrigo Company Sagent Pharmaceuticals, Inc. (a) Salix Pharmaceuticals Ltd. (a) (b) Sucampo Pharmaceuticals, Inc. (a) Ventrus BioSciences, Inc. (a) Warner Chilcott plc Zogenix, Inc. (a) Industrials - 13.7% Aerospace & Defense - 1.5% AAR Corporation (b) AeroVironment, Inc. (a) Alliant Techsystems, Inc. American Science & Engineering, Inc. Astronics Corporation (a) Astronics Corporation - Class B (a) Cubic Corporation (b) Curtiss-Wright Corporation (b) Ducommun, Inc. (a) Esterline Technologies Corporation (a) Exelis, Inc. GeoEye, Inc. (a) (b) HEICO Corporation (b) HEICO Corporation - Class A Hexcel Corporation (a) (b) Kratos Defense & Security Solutions, Inc. (a) LMI Aerospace, Inc. (a) (b) MOOG, Inc. - Class A (a) Orbital Sciences Corporation (a) Sparton Corporation (a) Spirit AeroSystems Holdings, Inc. - Class A (a) Sypris Solutions, Inc. Taser International, Inc. (a) Triumph Group, Inc. 23 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Industrials - 13.7% (Continued) Air Freight & Logistics - 0.4% Air Transport Services Group, Inc. (a) (b) $ Atlas Air Worldwide Holdings, Inc. (a) (b) Forward Air Corporation (b) Hub Group, Inc. - Class A (a) (b) Pacer International, Inc. (a) Park-Ohio Holdings Corporation (a) (b) Airlines - 0.4% Alaska Air Group, Inc. (a) Hawaiian Holdings, Inc. (a) (b) Pinnacle Airlines Corporation (a) 49 Republic Airways Holdings, Inc. (a) SkyWest, Inc. Southwest Airlines Company 20 Spirit Airlines, Inc. (a) Building Products - 0.4% A.O. Smith Corporation Ameresco, Inc. - Class A (a) (b) American Woodmark Corporation (a) Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. (a) Gibraltar Industries, Inc. (a) Griffon Corporation Insteel Industries, Inc. 21 Lennox International, Inc. NCI Building Systems, Inc. (a) Nortek, Inc. (a) Patrick Industries, Inc. (a) Quanex Building Products Corporation Commercial Services & Supplies - 1.9% A.T. Cross Company - Class A (a) ABM Industries, Inc. ADT Corporation (The) Asta Funding, Inc. Avery Dennison Corporation Brink's Company (The) (b) Casella Waste Systems, Inc. (a) (b) CECO Environmental Corporation Corrections Corporation of America Courier Corporation Covanta Holding Corporation EnergySolutions, Inc. (a) (b) EnerNOC, Inc. (a) Fuel Tech, Inc. (a) G&K Services, Inc. Herman Miller, Inc. Iron Mountain, Inc. (b) KAR Auction Services, Inc. (b) Kimball International, Inc. - Class B 24 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Industrials - 13.7% (Continued) Commercial Services & Supplies - 1.9% (Continued) Knoll, Inc. $ Metalico, Inc. (a) Mine Safety Appliances Company Multi-Color Corporation Performant Financial Corporation (a) Progressive Waste Solutions Ltd. Republic Services, Inc. Ritchie Bros. Auctioneers, Inc. Rollins, Inc. Schawk, Inc. (b) Standard Parking Corporation (a) Steelcase, Inc. - Class A (b) SYKES Enterprises, Inc. (a) (b) Team, Inc. (a) (b) Tetra Tech, Inc. (a) TMS International Corporation - Class A (a) TRC Companies, Inc. (a) UniFirst Corporation US Ecology, Inc. Viad Corp (b) Waste Connections, Inc. Construction & Engineering - 1.6% AECOM Technology Corporation (a) (b) Argan, Inc. Comfort Systems USA, Inc. Dycom Industries, Inc. (a) (b) EMCOR Group, Inc. Furmanite Corporation (a) Goldfield Corporation (The) (a) Granite Construction, Inc. Layne Christensen Company (a) Michael Baker Corporation MYR Group, Inc. (a) (b) Northwest Pipe Company (a) Orion Marine Group, Inc. (a) Pike Electric Corporation Primoris Services Corporation Shaw Group, Inc. (The) (a) Sterling Construction Company, Inc. (a) (b) Tutor Perini Corporation (a) URS Corporation (b) Electrical Equipment - 0.7% Active Power, Inc. (a) AMETEK, Inc. A-Power Energy Generation Systems Ltd. (a) AZZ, Inc. (b) Belden, Inc. Brady Corporation - Class A Broadwind Energy, Inc. (a) 13 31 25 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Industrials - 13.7% (Continued) Electrical Equipment - 0.7% (Continued) China Electric Motor, Inc. (a) $ Coleman Cable, Inc. (b) Eaton Corporation plc EnerSys, Inc. (a) (b) Franklin Electric Company, Inc. FuelCell Energy, Inc. (a) Global Power Equipment Group, Inc. Hubbell, Inc. - Class B II-VI, Inc. (a) Jinpan International Ltd. (b) Powell Industries, Inc. (a) PowerSecure International, Inc. (a) Preformed Line Products Company (b) Sensata Technologies Holding N.V. (a) Thermon Group Holdings, Inc. (a) Vicor Corporation (a) (b) Industrial Conglomerates - 0.0% (d) Carlisle Companies, Inc. Standex International Corporation (b) Machinery - 2.6% Accuride Corporation (a) Alamo Group, Inc. Albany International Corporation - Class A Altra Holdings, Inc. (b) American Railcar Industries, Inc. (b) Ampco-Pittsburgh Corporation (b) Astec Industries, Inc. Barnes Group, Inc. Blount International, Inc. (a) Cascade Corporation China Yuchai International Ltd. (b) CIRCOR International, Inc. (b) CNH Global N.V. Colfax Corporation (a) Columbus McKinnon Corporation (a) (b) Commercial Vehicle Group, Inc. (a) Crane Company Donaldson Company, Inc. Duoyuan Printing, Inc. (a) Dynamic Materials Corporation ESCO Technologies, Inc. Federal Signal Corporation (a) Flow International Corporation (a) FreightCar America, Inc. Gardner Denver, Inc. Gorman-Rupp Company (The) (b) Graham Corporation Harsco Corporation Hyster-Yale Materials Handling, Inc. - Class A (b) 26 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Industrials - 13.7% (Continued) Machinery - 2.6% (Continued) IDEX Corporation $ John Bean Technologies Corporation (b) Kadant, Inc. (a) (b) Kaydon Corporation L.B. Foster Company - Class A (b) Lincoln Electric Holdings, Inc. Lindsay Corporation Manitex International, Inc. (a) Manitowoc Company, Inc. (The) Meritor, Inc. (a) Met-Pro Corporation 37 Middleby Corporation (a) Mueller Industries, Inc. Mueller Water Products, Inc. - Class A (b) NACCO Industries, Inc. - Class A (b) NN, Inc. (a) Nordson Corporation Oshkosh Corporation (a) Pall Corporation Pentair Ltd. 41 RBC Bearings, Inc. (a) Sauer-Danfoss, Inc. (b) SmartHeat, Inc. (a) Snap-on, Inc. Tecumseh Products Company - Class A (a) Tennant Company (b) Terex Corporation (a) Toro Company (The) Trimas Corporation (a) Trinity Industries, Inc. Valmont Industries, Inc. WABCO Holdings, Inc. (a) (b) Wabtec Corporation Xerium Technologies, Inc. (a) Xylem, Inc. Marine - 0.4% Box Ships, Inc. Costamare, Inc. (b) Diana Containerships, Inc. Diana Shipping, Inc. (a) (b) DryShips, Inc. (a) (b) Global Ship Lease, Inc. (a) International Shipholding Corporation Matson, Inc. Navios Maritime Holdings, Inc. (b) Navios Maritime Partners, L.P. Safe Bulkers, Inc. (b) Star Bulk Carriers Corporation 27 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Industrials - 13.7% (Continued) Professional Services - 1.4% Advisory Board Company (The) (a) $ Barrett Business Services, Inc. CRA International, Inc. (a) Dolan Company (The) (a) GP Strategies Corporation (a) Heidrick & Struggles International, Inc. (b) Hill International, Inc. (a) Hudson Global, Inc. (a) Huron Consulting Group, Inc. (a) ICF International, Inc. (a) (b) Insperity, Inc. Kelly Services, Inc. - Class A Kforce, Inc. Korn/Ferry International (a) Manpower, Inc. Mistras Group, Inc. (a) Navigant Consulting, Inc. (a) (b) On Assignment, Inc. (a) Pendrell Corporation (a) Resources Connection, Inc. Robert Half International, Inc. RPX Corporation (a) Towers Watson & Company TrueBlue, Inc. (a) Verisk Analytics, Inc. - Class A (a) Volt Information Sciences, Inc. (a) VSE Corporation Road & Rail - 1.2% Avis Budget Group, Inc. (a) (b) Celadon Group, Inc. (b) Genesee & Wyoming, Inc. - Class A (a) Heartland Express, Inc. (b) Hertz Global Holdings, Inc. (a) Knight Transportation, Inc. Landstar System, Inc. (b) Marten Transport Ltd. (b) Old Dominion Freight Line, Inc. (a) Quality Distribution, Inc. (a) Roadrunner Transportation Systems, Inc. (a) (b) Saia, Inc. (a) (b) Swift Transportation Company (a) (b) USA Truck, Inc. (a) 12 60 Trading Companies & Distributors - 1.2% Aceto Corporation (b) AerCap Holdings N.V. (a) Aircastle Ltd. (b) Applied Industrial Technologies, Inc. BlueLinx Holdings, Inc. (a) CAI International, Inc. (a) (b) 28 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Industrials - 13.7% (Continued) Trading Companies & Distributors - 1.2% (Continued) DXP Enterprises, Inc. (a) $ Edgen Group, Inc. (a) H&E Equipment Services, Inc. Lawson Products, Inc. MFC Industrial Ltd. (b) MSC Industrial Direct Company, Inc. - Class A Rush Enterprises, Inc. (a) SeaCube Container Leasing Ltd. (b) TAL International Group, Inc. (b) Textainer Group Holdings Ltd. (b) Watsco, Inc. WESCO International, Inc. (a) Transportation Infrastructure - 0.0% (d) Aegean Marine Petroleum Network, Inc. China Infrastructure Investment Corporation (a) Wesco Aircraft Holdings, Inc. (a) Information Technology - 15.9% Communications Equipment - 2.1% Alliance Fiber Optic Products, Inc. Alvarion Ltd. (a) ARRIS Group, Inc. (a) Aruba Networks, Inc. (a) (b) Aviat Networks, Inc. (a) Bel Fuse, Inc. - Class B Black Box Corporation (b) Brocade Communications Systems, Inc. (a) (b) CalAmp Corporation (a) Calix, Inc. (a) Ceragon Networks Ltd. (a) (b) Cogo Group, Inc. (a) Communications Systems, Inc. (b) Comtech Telecommunications Corporation Digi International, Inc. (a) EchoStar Corporation - Class A (a) (b) EMCORE Corporation (a) Emulex Corporation (a) EXFO, Inc. (a) Finisar Corporation (a) Harmonic, Inc. (a) (b) Harris Corporation Ixia (a) JDS Uniphase Corporation (a) Loral Space & Communications, Inc. Oclaro, Inc. (a) (b) Oplink Communications, Inc. (a) Plantronics, Inc. Polycom, Inc. (a) Procera Networks, Inc. (a) Radware Ltd. (a) (b) 29 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Information Technology - 15.9% (Continued) Communications Equipment - 2.1% (Continued) Riverbed Technology, Inc. (a) $ Ruckus Wireless, Inc. (a) ShoreTel, Inc. (a) (b) Sierra Wireless, Inc. (a) Silicom Ltd. (a) Sonus Networks, Inc. (a) (b) Sycamore Networks, Inc. Symmetricom, Inc. (a) Tellabs, Inc. Telular Corporation UTStarcom Holdings Corporation (a) Wi-LAN, Inc. Computers & Peripherals - 0.7% Apple, Inc. Avid Technology, Inc. (a) (b) Cray, Inc. (a) Datalink Corporation (a) (b) Dot Hill Systems Corporation (a) Electronics For Imaging, Inc. (a) (b) Hewlett-Packard Company Hutchinson Technology, Inc. (a) Imation Corporation (a) Immersion Corporation (a) Intermec, Inc. (a) Lexmark International, Inc. - Class A (b) Novatel Wireless, Inc. (a) On Track Innovations Ltd. (a) Quantum Corporation (a) (b) Rimage Corporation SMART Technologies, Inc. - Class A (a) STEC, Inc. (a) Xyratex Ltd. Electronic Equipment, Instruments & Components - 2.4% Aeroflex Holding Corporation (a) (b) Agilysys, Inc. (a) (b) Arrow Electronics, Inc. (a) Audience, Inc. (a) AVX Corporation Badger Meter, Inc. Benchmark Electronics, Inc. (a) (b) Celestica, Inc. (a) Checkpoint Systems, Inc. (a) Cognex Corporation Coherent, Inc. (b) CTS Corporation Daktronics, Inc. Dolby Laboratories, Inc. - Class A Electro Rent Corporation Electro Scientific Industries, Inc. (b) 30 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Information Technology - 15.9% (Continued) Electronic Equipment, Instruments & Components - 2.4% (Continued) eMagin Corporation (b) $ Fabrinet (a) (b) FARO Technologies, Inc. (a) FEI Company Flextronics International Ltd. (a) Hollysys Automation Technologies Ltd. (a) Identive Group, Inc. (a) (b) Insight Enterprises, Inc. (a) IPG Photonics Corporation Itron, Inc. (a) KEMET Corporation (a) (b) Key Tronic Corporation (a) Littelfuse, Inc. LRAD Corporation (a) Measurement Specialties, Inc. (a) Mesa Laboratories, Inc. Methode Electronics, Inc. Molex, Inc. - Class A Multi-Fineline Electronix, Inc. (a) (b) Nam Tai Electronics, Inc. Netlist, Inc. (a) Newport Corporation (a) (b) Orbotech Ltd. (a) (b) OSI Systems, Inc. (a) Park Electrochemical Corporation Perceptron, Inc. Plexus Corporation (a) Power-One, Inc. (a) (b) Richardson Electronics Ltd. 37 Rogers Corporation (a) Sanmina Corporation (a) (b) ScanSource, Inc. (a) SMTC Corporation (a) Trimble Navigation Ltd. (a) TTM Technologies, Inc. (a) Viasystems Group, Inc. (a) Vishay Intertechnology, Inc. (a) (b) Vishay Precision Group, Inc. (a) Zygo Corporation (a) Internet Software & Services - 1.2% Bazaarvoice, Inc. (a) Blucora, Inc. (a) (b) Brightcove, Inc. (a) comScore, Inc. (a) Cornerstone OnDemand, Inc. (a) CoStar Group, Inc. (a) (b) Digital River, Inc. (a) EarthLink, Inc. (b) eGain Communications Corporation (a) Envestnet, Inc. (a) 31 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Information Technology - 15.9% (Continued) Internet Software & Services - 1.2% (Continued) ExactTarget, Inc. (a) $ GigaMedia Ltd. (a) Innodata Isogen, Inc. (a) Internap Network Services Corporation (a) (b) IntraLinks Holdings, Inc. (a) iPass, Inc. (a) Keynote Systems, Inc. Limelight Networks, Inc. (a) LivePerson, Inc. (a) (b) Millennial Media, Inc. (a) Move, Inc. (a) NIC, Inc. Perficient, Inc. (a) Perion Network Ltd. (a) Points International Ltd. (a) SINA Corporation (a) SPS Commerce, Inc. (a) Stamps.com, Inc. (a) Subaye, Inc. (a) Support.com, Inc. (a) TechTarget, Inc. (a) Travelzoo, Inc. (a) Tucows, Inc. (a) United Online, Inc. Unwired Planet, Inc. (a) ValueClick, Inc. (a) (b) Vocus, Inc. (a) Web.com Group, Inc. (a) (b) WebMD Health Corporation (a) XO Group, Inc. (a) Yandex N.V. - Class A (a) Zix Corporation (a) IT Services - 2.8% Acxiom Corporation (a) (b) Booz Allen Hamilton Holding Corporation Broadridge Financial Solutions, Inc. CACI International, Inc. - Class A (a) (b) Cardtronics, Inc. (a) (b) China Information Technology, Inc. (a) Convergys Corporation CoreLogic, Inc. (a) (b) CSG Systems International, Inc. (a) (b) DST Systems, Inc. Euronet Worldwide, Inc. (a) (b) ExlService Holdings, Inc. (a) (b) FleetCor Technologies, Inc. (a) Forrester Research, Inc. Genpact Ltd. Global Cash Access Holdings, Inc. (a) Global Payments, Inc. 32 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Information Technology - 15.9% (Continued) IT Services - 2.8% (Continued) Hackett Group, Inc. (The) $ Heartland Payment Systems, Inc. (b) iGATE Corporation (a) (b) Jack Henry & Associates, Inc. (b) Lender Processing Services, Inc. (b) Lionbridge Technologies, Inc. (a) Mantech International Corporation - Class A Mattersight Corporation (a) MAXIMUS, Inc. MoneyGram International, Inc. (a) (b) NCI, Inc. - Class A (a) NeuStar, Inc. - Class A (a) Online Resources Corporation (a) Paychex, Inc. PFSweb, Inc. (a) Sapient Corporation (a) Syntel, Inc. TeleTech Holdings, Inc. (a) TNS, Inc. (a) (b) Vantiv, Inc. - Class A (a) Virtusa Corporation (a) WEX, Inc. (a) Office Electronics - 0.1% Zebra Technologies Corporation - Class A (a) Semiconductors & Semiconductor Equipment - 3.5% Advanced Energy Industries, Inc. (a) (b) Alpha & Omega Semiconductor Ltd. (a) Ambarella, Inc. (a) Amtech Systems, Inc. (a) ANADIGICS, Inc. (a) (b) Applied Micro Circuits Corporation (a) ATMI, Inc. (a) Avago Technologies Ltd. Axcelis Technologies, Inc. (a) (b) AXT, Inc. (a) Brooks Automation, Inc. (b) Cavium, Inc. (a) CEVA, Inc. (a) ChipMOS TECHNOLOGIES (Bermuda) Ltd. (b) Cirrus Logic, Inc. (a) Cree, Inc. (a) CSR plc Cymer, Inc. (a) DSP Group, Inc. (a) Entegris, Inc. (a) (b) Exar Corporation (a) Fairchild Semiconductor International, Inc. (a) FormFactor, Inc. (a) GSI Technology, Inc. (a) 33 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Information Technology - 15.9% (Continued) Semiconductors & Semiconductor Equipment - 3.5% (Continued) Hittite Microwave Corporation (a) $ Ikanos Communications, Inc. (a) Inphi Corporation (a) Integrated Device Technology, Inc. (a) Integrated Silicon Solution, Inc. (a) Intermolecular, Inc. (a) International Rectifier Corporation (a) Intersil Corporation - Class A IXYS Corporation (b) Kulicke & Soffa Industries, Inc. (a) (b) LSI Corporation (a) LTX-Credence Corporation (a) MagnaChip Semiconductor Corporation - ADR (a) Mattson Technology, Inc. (a) (b) MaxLinear, Inc. - Class A (a) MEMC Electronic Materials, Inc. (a) MEMSIC, Inc. (a) Microsemi Corporation (a) Mindspeed Technologies, Inc. (a) (b) MIPS Technologies, Inc. (a) MKS Instruments, Inc. MoSys, Inc. (a) Nanometrics, Inc. (a) Nova Measuring Instruments Ltd. (a) (b) NVE Corporation (a) ON Semiconductor Corporation (a) PDF Solutions, Inc. (a) Pericom Semiconductor Corporation (a) Photronics, Inc. (a) PLX Technology, Inc. (a) PMC-Sierra, Inc. (a) Power Integrations, Inc. QuickLogic Corporation (a) Rambus, Inc. (a) RF Micro Devices, Inc. (a) Semtech Corporation (a) Sigma Designs, Inc. (a) Silicon Image, Inc. (a) (b) Silicon Laboratories, Inc. (a) Spansion, Inc. - Class A (a) SunPower Corporation (a) Supertex, Inc. Teradyne, Inc. (a) Tessera Technologies, Inc. Tower Semiconductor Ltd. (a) Ultra Clean Holdings, Inc. (a) Ultratech, Inc. (a) (b) Vitesse Semiconductor Corporation (a) Volterra Semiconductor Corporation (a) 34 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Information Technology - 15.9% (Continued) Software - 3.1% ACI Worldwide, Inc. (a) $ Actuate Corporation (a) (b) Advent Software, Inc. (a) Allot Communications Ltd. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) AVG Technologies N.V. (a) (b) Bottomline Technologies, Inc. (a) (b) BSQUARE Corporation (a) Cadence Design Systems, Inc. (a) Cimatron Ltd. ClickSoftware Technologies Ltd. (b) CommVault Systems, Inc. (a) Compuware Corporation (a) Comverse, Inc. (a) Digimarc Corporation (b) Eloqua, Inc. (a) EPIQ Systems, Inc. ePlus, Inc. Fair Isaac Corporation FalconStor Software, Inc. (a) FleetMatics Group plc (a) Fortinet, Inc. (a) Guidance Software, Inc. (a) Imperva, Inc. (a) Infoblox, Inc. (a) (b) Informatica Corporation (a) Interactive Intelligence Group, Inc. (a) Manhattan Associates, Inc. (a) Mentor Graphics Corporation (a) MICROS Systems, Inc. (a) MicroStrategy, Inc. - Class A (a) (b) MIND C.T.I. Ltd. Monotype Imaging Holdings, Inc. Net 1 UEPS Technologies, Inc. (a) (b) NetScout Systems, Inc. (a) (b) NetSol Technologies, Inc. (a) NetSuite, Inc. (a) 16 Pegasystems, Inc. Pervasive Software, Inc. (a) Progress Software Corporation (a) Proofpoint, Inc. (a) PROS Holdings, Inc. (a) PTC, Inc. (a) Qualys, Inc. (a) Retalix Ltd. (a) Rovi Corporation (a) Sapiens International Corporation N.V. Smith Micro Software, Inc. (a) Solera Holdings, Inc. (b) SS&C Technologies Holdings, Inc. (a) (b) 35 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Information Technology - 15.9% (Continued) Software - 3.1% (Continued) TeleCommunication Systems, Inc. (a) $ TeleNav, Inc. (a) TigerLogic Corporation (a) TiVo, Inc. (a) VASCO Data Security International, Inc. (a) Verint Systems, Inc. (a) Zynga, Inc. - Class A (a) (b) Materials - 6.9% Chemicals - 1.8% A. Schulman, Inc. Balchem Corporation Cabot Corporation (b) Chemtura Corporation (a) Eastman Chemical Company (b) Ecolab, Inc. (b) Ferro Corporation (a) FutureFuel Corporation H.B. Fuller Company Huntsman Corporation Innophos Holdings, Inc. Innospec, Inc. KMG Chemicals, Inc. Koppers Holdings, Inc. (b) Kraton Performance Polymers, Inc. (a) Landec Corporation (a) LSB Industries, Inc. (a) (b) Methanex Corporation Minerals Technologies, Inc. (b) Olin Corporation OM Group, Inc. (a) (b) OMNOVA Solutions, Inc. (a) Quaker Chemical Corporation RPM International, Inc. Spartech Corporation (a) Stepan Company Tredegar Corporation Tronox Ltd. - Class A Westlake Chemical Corporation Zep, Inc. Construction Materials - 0.0% (d) CaesarStone Sdot-Yam Ltd. (a) Texas Industries, Inc. (a) 23 U.S. Concrete, Inc. (a) Containers & Packaging - 0.6% AptarGroup, Inc. Berry Plastics Group, Inc. (a) Boise, Inc. Graphic Packaging Holding Company (a) 36 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Materials - 6.9% (Continued) Containers & Packaging - 0.6% (Continued) Greif, Inc. - Class A $ Owens-Illinois, Inc. (a) Rock-Tenn Company - Class A Silgan Holdings, Inc. UFP Technologies, Inc. (a) Metals & Mining - 3.5% Alexco Resource Corporation (a) (b) Allied Nevada Gold Corporation (a) Almaden Minerals Ltd. (a) (b) Augusta Resource Corporation (a) 25 65 AuRico Gold, Inc. (a) Aurizon Mines Ltd. (a) (b) Banro Corporation (a) (b) Barrick Gold Corporation Brigus Gold Corporation (a) (b) Carpenter Technology Corporation CD International Enterprises, Inc. (a) 65 Century Aluminum Company (a) Claude Resources, Inc. (a) (b) Comstock Mining, Inc. (a) Eldorado Gold Corporation Endeavour Silver Corporation (a) (b) Energy Fuels, Inc. (a) Entrée Gold, Inc. (a) (b) Exeter Resource Corporation (a) (b) Fortuna Silver Mines, Inc. (a) Franco-Nevada Corporation Globe Specialty Metals, Inc. Golden Star Resources Ltd. (a) Great Panther Silver Ltd. (a) (b) Handy & Harman Ltd. (a) Harry Winston Diamond Corporation (a) (b) Haynes International, Inc. Hecla Mining Company Hi-Crush Partners, L.P. IAMGOLD Corporation International Tower Hill Mines Ltd. (a) (b) Kaiser Aluminum Corporation Keegan Resources, Inc. (a) (b) Kinross Gold Corporation MAG Silver Corporation (a) (b) Materion Corporation Mesabi Trust Metals USA Holdings Corporation (b) Minco Gold Corporation (a) Mines Management, Inc. (a) Nevsun Resources Ltd. (b) New Gold, Inc. (a) Noranda Aluminum Holding Corporation (b) North American Palladium Ltd. (a) 37 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Materials - 6.9% (Continued) Metals & Mining - 3.5% (Continued) Northern Dynasty Minerals Ltd. (a) (b) $ NovaCopper, Inc. (a) NovaGold Resources, Inc. (a) Pan American Silver Corporation Platinum Group Metals Ltd. (a) Pretium Resources, Inc. (a) Primero Mining Corporation (a) (b) Quest Rare Minerals Ltd. (a) Revett Minerals, Inc. (a) Richmont Mines, Inc. (a) (b) Royal Gold, Inc. Rubicon Minerals Corporation (a) (b) Sandstorm Gold Ltd. (a) Silver Standard Resources, Inc. (a) (b) Silvercorp Metals, Inc. Southern Copper Corporation (b) Steel Dynamics, Inc. Stillwater Mining Company (a) SunCoke Energy, Inc. (a) Tahoe Resources, Inc. (a) Taseko Mines Ltd. (a) (b) Turquoise Hill Resources Ltd. (a) Vista Gold Corporation (a) Worthington Industries, Inc. Paper & Forest Products - 1.0% Buckeye Technologies, Inc. (b) Clearwater Paper Corporation (a) (b) Deltic Timber Corporation Domtar Corporation KapStone Paper and Packaging Corporation (b) Louisiana-Pacific Corporation (a) (b) Mercer International, Inc. (a) Neenah Paper, Inc. Schweitzer-Mauduit International, Inc. Verso Paper Corporation (a) Telecommunication Services - 1.5% Diversified Telecommunication Services - 0.9% 8x8, Inc. (a) Atlantic Tele-Network, Inc. BCE, Inc. Cbeyond, Inc. (a) CenturyLink, Inc. 16 Cincinnati Bell, Inc. (a) General Communication, Inc. - Class A (a) (b) Hawaiian Telcom Holdco, Inc. (a) 51 HickoryTech Corporation 32 IDT Corporation - Class B (b) inContact, Inc. (a) Neutral Tandem, Inc. 38 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Telecommunication Services - 1.5% (Continued) Diversified Telecommunication Services - 0.9% (Continued) Premiere Global Services, Inc. (a) (b) $ Primus Telecommunications Group, Inc. TELUS Corporation - Non-Voting Shares tw telecom, inc. (a) Vonage Holdings Corporation (a) (b) Windstream Corporation Wireless Telecommunication Services - 0.6% Cellcom Israel Ltd. (b) Clearwire Corporation - Class A (a) (b) FiberTower Corporation (a) (c) Leap Wireless International, Inc. (a) MetroPCS Communications, Inc. (a) NTELOS Holdings Corporation (b) Shenandoah Telecommunications Company Telephone and Data Systems, Inc. (b) United States Cellular Corporation (a) USA Mobility, Inc. Utilities - 1.8% Electric Utilities - 0.9% ALLETE, Inc. (b) Brookfield Infrastructure Partners, L.P. Cleco Corporation El Paso Electric Company (b) Empire District Electric Company (The) Exelon Corporation Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. (b) ITC Holdings Corporation Northeast Utilities OGE Energy Corporation Pepco Holdings, Inc. Pinnacle West Capital Corporation 7 Portland General Electric Company Unitil Corporation UNS Energy Corporation Westar Energy, Inc. Xcel Energy, Inc. Gas Utilities - 0.2% Atmos Energy Corporation Chesapeake Utilities Corporation Delta Natural Gas Company, Inc. National Fuel Gas Company ONEOK, Inc. Questar Corporation South Jersey Industries, Inc. Southwest Gas Corporation 39 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.3% (Continued) Shares Value Utilities - 1.8% (Continued) Gas Utilities - 0.2% (Continued) UGI Corporation $ Independent Power Producers & Energy Traders - 0.1% Atlantic Power Corporation Genie Energy Ltd. - Class B (b) NRG Energy, Inc. Synthesis Energy Systems, Inc. (a) (b) Multi-Utilities - 0.4% Ameren Corporation Avista Corporation Black Hills Corporation CH Energy Group, Inc. CMS Energy Corporation Just Energy Group, Inc. MDU Resources Group, Inc. NorthWestern Corporation (b) PG&E Corporation TECO Energy, Inc. Vectren Corporation (b) Wisconsin Energy Corporation Water Utilities - 0.2% American States Water Company American Water Works Company, Inc. Artesian Resources Corporation - Class A California Water Service Group (b) Connecticut Water Service, Inc. Consolidated Water Company Ltd. Middlesex Water Company SJW Corporation Tri-Tech Holding, Inc. (a) (b) Total Common Stocks(Cost$1,568,075,128) $ PREFERRED STOCKS - 0.0% (d) Shares Value Beazer Homes USA, Inc. (Cost $90,221) $ OTHER INVESTMENTS - 4.9% Shares Value Aberdeen Emerging Markets Telecommunications and Infrastructure Fund, Inc. $ Aberdeen Indonesia Fund, Inc. Aberdeen Israel Fund, Inc. Aberdeen Latin America Equity Fund, Inc. Adams Express Company (The) Advent/Claymore Convertible Securities & Income Fund AllianceBernstein Income Fund, Inc. 40 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 4.9% (Continued) Shares Value AllianzGI Equity & Convertible Income Fund $ AllianzGI Global Equity & Convertible Income Fund AllianzGI NFJ Dividend, Interest & Premium Strategy Fund Alpine Global Dynamic Dividend Fund Alpine Global Premier Properties Fund Alpine Total Dynamic Dividend Fund American Select Portfolio, Inc. American Strategic Income Portfolio, Inc. II American Strategic Income Portfolio, Inc. III ASA Gold and Precious Metals Ltd. Asia Pacific Fund, Inc. (The) (a) Asia Tigers Fund, Inc. (The) Bancroft Fund Ltd. BlackRock Build America Bond Trust BlackRock California Municipal 2018 Term Trust BlackRock Credit Allocation Income Trust IV BlackRock Enhanced Capital and Income Fund BlackRock Florida Municipal 2020 Term Trust BlackRock Income Opportunity Trust, Inc. BlackRock Income Trust, Inc. BlackRock International Growth & Income Trust BlackRock Municipal 2020 Term Trust BlackRock Municipal Bond Investment Trust BlackRock Municipal Income Investment Quality Trust BlackRock Municipal Income Investment Trust BlackRock Municipal Income Quality Trust BlackRock MuniHoldings California Quality Fund, Inc. BlackRock MuniHoldings New Jersey Quality Fund, Inc. BlackRock MuniHoldings New York Insured Fund, Inc. BlackRock MuniHoldings Quality Fund II, Inc. BlackRock MuniYield California Fund, Inc. BlackRock MuniYield California Quality Fund, Inc. BlackRock MuniYield Investment Quality Fund BlackRock MuniYield Michigan Quality Fund II, Inc. BlackRock MuniYield New Jersey Quality Fund, Inc. BlackRock MuniYield Pennsylvania Quality Fund BlackRock MuniYield Quality Fund III, Inc. BlackRock Resources & Commodities Strategy Trust Boulder Total Return Fund, Inc. (a) Brookfield Global Listed Infrastructure Income Fund, Inc. Calamos Convertible and High Income Fund Calamos Global Dynamic Income Fund Calamos Strategic Total Return Fund Central Europe & Russia Fund, Inc. (The) Central Securities Corporation Clough Global Allocation Fund Clough Global Equity Fund Clough Global Opportunities Fund Cohen & Steers Closed-End Opportunity Fund, Inc. Cohen & Steers Dividend Majors Fund, Inc. Cohen & Steers Global Income Builder, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT & Preferred Income Fund, Inc. 41 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 4.9% (Continued) Shares Value Cohen & Steers Select Preferred and Income Fund, Inc. $ Cutwater Select Income Fund Delaware Enhanced Global Dividend and Income Fund Delaware Investments Dividend & Income Fund, Inc. Denali Fund (The) (a) Dividend and Income Fund Dow 30 Enhanced Premium & Income Fund, Inc. Dow 30 Premium & Dividend Income Fund, Inc. Duff & Phelps Global Utility Income Fund, Inc. Duff & Phelps Ultility & Corporate Bond Trust, Inc. Eagle Capital Growth Fund, Inc. Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Massachusetts Municipal Bond Fund Eaton Vance Massachusetts Municipal Income Fund Eaton Vance Michigan Municipal Bond Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance National Municipal Opportunities Trust Eaton Vance New York Municipal Bond Fund 2 Eaton Vance Ohio Municipal Income Trust Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Ellsworth Fund Ltd. Engex, Inc. (a) European Equity Fund, Inc. (The) Federated Enhanced Treasury Income Fund First Opportunity Fund, Inc. (a) First Trust Active Dividend Income Fund (The) First Trust Energy Infrastructure Fund First Trust Enhanced Equity Income Fund First Trust/FIDAC Mortgage Income Fund Firsthand Technology Value Fund, Inc. (a) Gabelli Dividend & Income Trust Gabelli Healthcare & WellnessRx Trust (The) General American Investors Company, Inc. Guggenheim Build America Bonds Managed Duration Trust Guggenheim Equal Weight Enhanced Equity Income Fund H&Q Life Sciences Investors Helios Advantage Income Fund, Inc. 1 2 Helios Multi-Sector High Income Fund, Inc. 1 1 Helios Strategic Income Fund, Inc. India Fund, Inc. Invesco Value Municipal Income Trust Invesco Van Kampen California Value Municipal Income Trust Japan Equity Fund, Inc. (The) John Hancock Hedged Equity & Income Fund John Hancock Tax-Advantaged Dividend Income Fund Korea Equity Fund, Inc. (a) Liberty All-Star Equity Fund 42 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 4.9% (Continued) Shares Value Liberty All-Star Growth Fund, Inc. $ LMP Real Estate Income Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. Madison/Claymore Covered Call & Equity Strategy Fund Mexico Equity and Income Fund, Inc. (The) (a) MFS California Insured Municipal Trust MFS Charter Income Trust MFS InterMarket Income Trust I MFS Investment Grade Municipal Trust MFS Multimarket Income Trust Montgomery Street Income Securities, Inc. Morgan Stanley Asia-Pacific Fund, Inc. Morgan Stanley Eastern Europe Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Income Securities, Inc. Neuberger Berman High Yield Fund Neuberger Berman Real Estate Securities Income Fund, Inc. New Germany Fund, Inc. (The) New Ireland Fund, Inc. (The) (a) Nuveen AMT-Free Municipal Income Fund Nuveen Arizona Dividend Advantage Municipal Fund 2 Nuveen Build America Bond Opportunity Fund Nuveen Build America Bond Term Fund Nuveen California AMT-Free Municipal Income Fund Nuveen California Dividend Advantage Municipal Fund Nuveen California Dividend Advantage Municipal Fund 3 Nuveen California Municipal Value Fund 2 Nuveen California Performance Plus Municipal Fund, Inc. Nuveen California Premium Income Municipal Fund Nuveen California Select Tax-Free Income Portfolio Nuveen Connecticut Premium Income Municipal Fund Nuveen Core Equity Alpha Fund Nuveen Dividend Advantage Municipal Fund Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Enhanced Municipal Value Fund Nuveen Equity Premium Advantage Fund Nuveen Global Value Opportunities Fund Nuveen Insured Massachusetts Tax Free Advantage Municipal Fund Nuveen Maryland Premium Income Municipal Fund Nuveen Massachusetts Dividend Advantage Municipal Fund Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Multi-Currency Short-Term Government Income Fund Nuveen Multi-Strategy Income and Growth Fund Nuveen Municipal Advantage Fund Nuveen Municipal High Income Opportunity Fund 2 Nuveen Municipal Market Opportunity Fund Nuveen Municipal Opportunity Fund, Inc. Nuveen Municipal Value Fund Nuveen New Jersey Dividend Advantage Municipal Fund Nuveen New Jersey Municipal Value Fund 43 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 4.9% (Continued) Shares Value Nuveen New York AMT-Free Municipal Income Fund $ Nuveen New York Dividend Advantage Municipal Fund Nuveen New York Dividend Advantage Municipal Fund 2 Nuveen New York Dividend Advantage Municipal Income Fund, Inc. Nuveen New York Investment Quality Municipal Fund Nuveen New York Municipal Value Fund Nuveen New York Municipal Value Fund 2 Nuveen New York Performance Plus Municipal Fund, Inc. Nuveen New York Premium Income Municipal Fund, Inc. Nuveen New York Quality Income Municipal Fund, Inc. Nuveen New York Select Quality Municipal Fund, Inc. Nuveen New York Select Tax-Free Income Portfolio Nuveen North Carolina Premium Income Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Municipal Value Fund Nuveen Performance Plus Municipal Fund Nuveen Premier Municipal Income Fund, Inc. Nuveen Premier Municipal Opportunity Fund, Inc. Nuveen Premium Income Municipal Fund 2 Nuveen Premium Income Municipal Opportunity Fund Nuveen Quality Income Municipal Fund Nuveen Quality Preferred Income Fund 2 Nuveen Select Maturities Municipal Fund Nuveen Select Quality Municipal Fund Nuveen Select Tax-Free Income Portfolio 2 Nuveen Tax-Advantaged Dividend Growth Fund Nuveen Tax-Advantaged Total Return Strategy Fund Petroleum & Resources Corporation Putnam High Income Securities Fund Putnam Master Intermediate Income Trust Putnam Municipal Opportunities Trust Putnam Premier Income Trust Reaves Utility Income Fund (The) RENN Global Entrepreneurs Fund, Inc. (a) RMR Real Estate Income Fund Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Source Capital, Inc. Special Opportunities Fund, Inc. Swiss Helvetia Fund, Inc. (The) Taiwan Fund, Inc. (The) (a) Templeton Dragon Fund, Inc. Templeton Russia & East European Fund, Inc. Thai Fund, Inc. (The) Tortoise Power and Energy Infrastructure Fund, Inc. Transamerica Income Shares, Inc. Tri-Continental Corporation Turkish Investment Fund, Inc. (The) VelocityShares Daily Inverse VIX Short-Term ETN (a) Virtus Total Return Fund 44 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 4.9% (Continued) Shares Value Wells Fargo Advantage Multi-Sector Income Fund $ Western Asset High Yield Defined Opportunity Fund, Inc. Western Asset Inflation Management Fund, Inc. Western Asset Intermediate Muni Fund, Inc. Western Asset Municipal Partners Fund, Inc. Western Asset Variable Rate Strategic Fund, Inc. Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund WisdomTree Earnings 500 Fund 35 Zweig Fund, Inc. (The) Zweig Total Return Fund, Inc. (The) Total Other Investments(Cost$91,609,333) $ WARRANTS - 0.0% (d) Shares Value Dynegy, Inc. (a) (Cost $926) $ CORPORATE BONDS-0.0% (d) Par Value Value Financials - 0.0% (d) GAMCO Investors, Inc., 0.00%, due 12/31/2015 (Cost $0) $ $ MONEY MARKET FUNDS - 3.6% Shares Value Federated Government Obligations Fund - Institutional Class, 0.01% (e) (Cost $69,754,496) $ Total Investments at Value - 98.8% (Cost $1,729,530,104) $ Other Assets in Excess of Liabilities - 1.2% (f) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) Security value has been determined in good faith by the Board of Trustees.Total value of such securities is $197,983at January 31, 2013, representing 0.0%of net assets (Note 1). (d) Percentage rounds to less than 0.1%. (e) The rate shown is the 7-day effective yield as of January 31, 2013. (f) Includes cash held as margin deposits for open short positions. See accompanying notes to Schedules of Investments. 45 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT January 31, 2013 (Unaudited) COMMON STOCKS - 62.3% Shares Value Consumer Discretionary - 9.6% Auto Components - 0.1% China Automotive Systems, Inc. $ China XD Plastics Company Ltd. Quantum Fuel Systems Technologies Worldwide, Inc. SORL Auto Parts, Inc. Automobiles - 0.3% Kandi Technologies Corporation Tesla Motors, Inc. Winnebago Industries, Inc. Distributors - 0.0% (a) China Metro-Rural Holdings Ltd. VOXX International Corporation Weyco Group, Inc. Diversified Consumer Services - 1.4% American Public Education, Inc. Apollo Group, Inc. - Class A Bridgepoint Education, Inc. Capella Education Company Carriage Services, Inc. ChinaCast Education Corporation Coinstar, Inc. Corinthian Colleges, Inc. CPI Corporation DeVry, Inc. Education Management Corporation Grand Canyon Education, Inc. ITT Educational Services, Inc. K12, Inc. Matthews International Corporation - Class A Regis Corporation School Specialty, Inc. Service Corporation International Sotheby's Stewart Enterprises, Inc. - Class A StoneMor Partners, L.P. Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 0.3% Asia Entertainment & Resources Ltd. Bluegreen Corporation Boyd Gaming Corporation Buffalo Wild Wings, Inc. CEC Entertainment, Inc. Cracker Barrel Old Country Store, Inc. Dunkin' Brands Group, Inc. Interval Leisure Group, Inc. Kona Grill, Inc. Life Time Fitness, Inc. Marriott Vacations Worldwide Corporation 46 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Discretionary - 9.6%(Continued) Hotels, Restaurants & Leisure - 0.3%(Continued) MTR Gaming Group, Inc. $ PokerTek, Inc. Red Lion Hotels Corporation Red Robin Gourmet Burgers, Inc. Royal Caribbean Cruises Ltd. Ruby Tuesday, Inc. Ryman Hospitality Properties Six Flags Entertainment Corporation Star Buffet, Inc. Universal Travel Group Household Durables - 2.0% American Greetings Corporation - Class A Bassett Furniture Industries, Inc. Blyth, Inc. Cavco Industries, Inc. Comstock Homebuilding Companies, Inc. - Class A Deer Consumer Products, Inc. Flexsteel Industries, Inc. Furniture Brands International, Inc. Garmin Ltd. Harman International Industries, Inc. Hovnanian Enterprises, Inc. - Class A iRobot Corporation Leggett & Platt, Inc. Location Based Technologies, Inc. M/I Homes, Inc. Mad Catz Interactive, Inc. MDC Holdings, Inc. Meritage Homes Corporation Ryland Group, Inc. (The) Sealy Corporation Skullcandy, Inc. SodaStream International Ltd. Standard Pacific Corporation Tempur-Pedic International, Inc. ZAGG, Inc. Internet & Catalog Retail - 0.6% Blue Nile, Inc. E-Commerce China Dangdang, Inc. - ADR Gaiam, Inc. - Class A Groupon, Inc. HomeAway, Inc. Liberty Interactive Corporation - Series A NetFlix, Inc. NutriSystem, Inc. Overstock.com, Inc. PetMed Express, Inc. Shutterfly, Inc. Vitacost.com, Inc. 47 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Discretionary - 9.6%(Continued) Leisure Equipment & Products - 0.6% Black Diamond, Inc. $ Callaway Golf Company Eastman Kodak Company JAKKS Pacific, Inc. LeapFrog Enterprises, Inc. Nautilus, Inc. Smith & Wesson Holding Corporation Sturm Ruger & Company, Inc. Media - 1.1% A.H. Belo Corporation AMC Networks, Inc. Atrinsic, Inc. Central European Media Enterprises Ltd. China Yida Holding Company Clear Channel Outdoor Holdings, Inc. Dex One Corporation Dial Global, Inc. Digital Domain Media Group, Inc. DreamWorks Animation SKG, Inc. - Class A Gray Television, Inc. IMAX Corporation Journal Communications, Inc. Lee Enterprises, Inc. Lions Gate Entertainment Corporation Live Nation, Inc. Madison Square Garden Company (The) - Class A Manchester United plc - Class A Martha Stewart Living Omnimedia, Inc. - Class A McClatchy Company (The) - Class A Media General, Inc. - Class A Meredith Corporation Morningstar, Inc. 22 New York Times Company (The) Pandora Media, Inc. Radio One, Inc. - Class D Regal Entertainment Group - Class A Scholastic Corporation 42 Sirius XM Radio, Inc. SPAR Group, Inc. SuperMedia, Inc. Tiger Media, Inc. Valassis Communications, Inc. World Wrestling Entertainment, Inc. - Class A Multiline Retail - 0.7% Big Lots, Inc. Bon-Ton Stores, Inc. (The) Fred's, Inc. - Class A J. C. Penney Company, Inc. Saks, Inc. Sears Canada, Inc. 48 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Discretionary - 9.6%(Continued) Multiline Retail - 0.7%(Continued) Sears Holdings Corporation $ Specialty Retail - 2.0% AutoChina International Ltd. (b) Books-A-Million, Inc. Buckle, Inc. (The) Cabela's, Inc. - Class A Cache, Inc. China Auto Logistics, Inc. 50 Coldwater Creek, Inc. Conn's, Inc. Express, Inc. Finish Line, Inc. (The) Francesca's Holdings Corporation Genesco, Inc. Guess?, Inc. hhgregg, Inc. Hibbett Sports, Inc. 30 Jos. A. Bank Clothiers, Inc. Lithia Motors, Inc. Lumber Liquidators Holdings, Inc. Mattress Firm Holding Corporation Monro Muffler Brake, Inc. Orchard Supply Hardware Stores Corporation - Class A Pep Boys - Manny Moe & Jack (The) Pier 1 Imports, Inc. RadioShack Corporation rue21, inc. Select Comfort Corporation Systemax, Inc. Tile Shop Holdings, Inc. (The) Trinity Place Holdings, Inc. (b) Walking Company Holdings, Inc. (The) (b) 4 37 Winmark Corporation 25 Zumiez, Inc. Textiles, Apparel & Luxury Goods - 0.5% American Apparel, Inc. Deckers Outdoor Corporation DGSE Companies, Inc. G-III Apparel Group Ltd. Joe's Jeans, Inc. Jones Group, Inc. (The) Kingold Jewelry, Inc. R.G. Barry Corporation Skechers U.S.A., Inc. - Class A Vera Bradley, Inc. Consumer Staples - 2.6% Beverages - 0.2% Boston Beer Company, Inc. - Class A Central European Distribution Corporation 49 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Staples - 2.6%(Continued) Beverages - 0.2%(Continued) MGP Ingredients, Inc. 56 $ Primo Water Corporation Reed's, Inc. Food & Staples Retailing - 0.7% Arden Group, Inc. - Class A 39 Crumbs Bake Shop, Inc. Pizza Inn Holdings, Inc. Roundy's, Inc. Spartan Stores, Inc. SUPERVALU, Inc. Susser Holdings Corporation 10 Sysco Corporation Weis Markets, Inc. Food Products - 0.8% AgFeed Industries, Inc. Annie's, Inc. Boulder Brands, Inc. Calavo Growers, Inc. Cal-Maine Foods, Inc. China Marine Food Group Ltd. Chiquita Brands International, Inc. Coffee Holding Company, Inc. Dean Foods Company Diamond Foods, Inc. Dole Food Company, Inc. Feihe International, Inc. Green Mountain Coffee Roasters, Inc. Kraft Foods Group, Inc. Le Gaga Holdings Ltd. Lifeway Foods, Inc. Limoneira Company 32 McCormick & Company, Inc. Sanderson Farms, Inc. SkyPeople Fruit Juice, Inc. Smithfield Foods, Inc. Stevia Corporation Tootsie Roll Industries, Inc. Umami Sustainable Seafood, Inc. Yuhe International, Inc. Personal Products - 0.6% China Sky One Medical, Inc. China-Biotics, Inc. Elizabeth Arden, Inc. Herbalife Ltd. LifeVantage Corporation Nu Skin Enterprises, Inc. Synutra International, Inc. USANA Health Sciences, Inc. 50 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Staples - 2.6%(Continued) Tobacco - 0.3% Alliance One International, Inc. $ Star Scientific, Inc. Universal Corporation Vector Group Ltd. Energy - 5.3% Energy Equipment & Services - 0.6% Atwood Oceanics, Inc. Basic Energy Services, Inc. C&J Energy Services, Inc. Cal Dive International, Inc. Compressco Partners, L.P. Heckmann Corporation Lufkin Industries, Inc. Mitcham Industries, Inc. Natural Gas Services Group, Inc. 97 Newpark Resources, Inc. Poseidon Concepts Corporation Recon Technology Ltd. RigNet, Inc. RPC, Inc. Seadrill Partners, LLC SulphCo, Inc. Vantage Drilling Company Oil, Gas & Consumable Fuels - 4.7% Alpha Natural Resources, Inc. Amyris, Inc. Apco Oil and Gas International, Inc. Approach Resources, Inc. Arch Coal, Inc. Atlas Energy, L.P. ATP Oil & Gas Corporation Bill Barrett Corporation BioFuel Energy Corporation Blue Dolphin Energy Company BMB Munai, Inc. Bonanza Creek Energy, Inc. BPZ Resources, Inc. CAMAC Energy, Inc. Carrizo Oil & Gas, Inc. Chesapeake Granite Wash Trust China Integrated Energy, Inc. China North East Petroleum Holdings Ltd. Clean Energy Fuels Corporation Comstock Resources, Inc. Constellation Energy Partners, LLC Contango Oil & Gas Company Cubic Energy, Inc. CVR Refining, L.P. DCP Midstream Partners, L.P. Dominion Resources Black Warrior Trust 51 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Energy - 5.3%(Continued) Oil, Gas & Consumable Fuels - 4.7%(Continued) ECA Marcellus Trust I $ Emerald Oil, Inc. Enbridge Energy Management, LLC Endeavour International Corporation Energy Transfer Equity, L.P. 60 Energy XXI (Bermuda) Ltd. Enterprise Products Partners, L.P. Forest Oil Corporation Frontline Ltd. GeoGlobal Resources, Inc. Gevo, Inc. GMX Resources, Inc. Goodrich Petroleum Corporation Green Plains Renewable Energy, Inc. GreenHunter Energy, Inc. Halcon Resources Corporation Harvest Natural Resources, Inc. Houston American Energy Corporation Hugoton Royalty Trust Hyperdynamics Corporation Inergy Midstream, L.P. InterOil Corporation Isramco, Inc. Ivanhoe Energy, Inc. James River Coal Company Kinder Morgan Management, LLC Kinder Morgan, Inc. KiOR, Inc. - Class A Knightsbridge Tankers Ltd. L & L Energy, Inc. Lucas Energy, Inc. Magellan Petroleum Corporation 59 66 Magnum Hunter Resources Corporation McMoRan Exploration Company Mexco Energy Corporation Miller Energy Resources, Inc. New Concept Energy, Inc. NEXEN, Inc. NGL Energy Partners, L.P. Niska Gas Storage Partners, LLC Nordic American Tankers Ltd. Northern Oil & Gas, Inc. ONEOK Partners, L.P. 23 Overseas Shipholding Group, Inc. Oxford Resource Partners, L.P. Pacific Ethanol, Inc. Panhandle Oil & Gas, Inc. 70 Patriot Coal Corporation PDC Energy, Inc. Pembina Pipeline Corporation Pengrowth Energy Corporation PetroBakken Energy Ltd. 52 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Energy - 5.3%(Continued) Oil, Gas & Consumable Fuels - 4.7%(Continued) PetroQuest Energy, Inc. $ Pyramid Oil Company Quicksilver Resources, Inc. Resolute Energy Corporation REX American Resources Corporation Rex Energy Corporation Rhino Resource Partners, L.P. Rose Rock Midstream, L.P. Royale Energy, Inc. Sabine Royalty Trust San Juan Basin Royalty Trust Sanchez Energy Corporation SandRidge Energy, Inc. Sino Clean Energy, Inc. SM Energy Company Solazyme, Inc. Southcross Energy Partners, L.P. StealthGas, Inc. Summit Midstream Partners, L.P. 65 Susser Petroleum Partners, L.P. Teekay Offshore Partners, L.P. Teekay Tankers Ltd. - Class A Tri-Valley Corporation Uranerz Energy Corporation Uranium Energy Corporation Uranium Resources, Inc. Ur-Energy, Inc. USEC, Inc. Verenium Corporation Westmoreland Coal Company Whiting USA Trust I Whiting USA Trust II World Fuel Services Corporation Zion Oil & Gas, Inc. Financials - 9.8% Capital Markets - 1.3% AllianceBernstein Holding, L.P. Carlyle Group (The) CIFC Corporation Cohen & Steers, Inc. FBR & Company Federated Investors, Inc. - Class B Fidus Investment Corporation Financial Engines, Inc. Full Circle Capital Corporation 55 FXCM, Inc. Gladstone Investment Corporation Greenhill & Company, Inc. GSV Capital Corporation Investors Capital Holdings Ltd. KCAP Financial, Inc. 53 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 9.8%(Continued) Capital Markets - 1.3%(Continued) Knight Capital Group, Inc. $ Manning & Napier, Inc. MF Global Holdings Ltd. Och-Ziff Capital Management Group, LLC Oppenheimer Holdings, Inc. PennantPark Floating Rate Capital Ltd. Penson Worldwide, Inc. Prospect Capital Corporation Pzena Investment Management, Inc. - Class A Rand Capital Corporation Safeguard Scientifics, Inc. SEI Investments Company Triangle Capital Corporation U.S. Global Investors, Inc. Commercial Banks - 3.7% Ameris Bancorp Ames National Corporation 95 Arrow Financial Corporation Auburn National Bancorporation, Inc. BancFirst Corporation BancorpSouth, Inc. BancTrust Financial Group, Inc. Bank of Hawaii Corporation Bank of the Ozarks, Inc. Banner Corporation BBCN Bancorp, Inc. BNC Bancorp Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings Britton & Koontz Capital Corporation 9 88 Bryn Mawr Bank Corporation C&F Financial Corporation Capital City Bank Group, Inc. Capitol Bancorp Ltd. Cascade Bancorp CenterState Banks, Inc. 44 Citizens Holding Company Citizens Republic Bancorp, Inc. City Bank City Holding Company CoBiz Financial, Inc. Columbia Banking System, Inc. Community Bank System, Inc. Community Trust Bancorp, Inc. Dearborn Bancorp, Inc. 23 Eagle Bancorp, Inc. Fauquier Bankshares, Inc. First Bancorp, Inc. (The) First BanCorporation (Puerto Rico) First Busey Corporation 54 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 9.8%(Continued) Commercial Banks - 3.7%(Continued) First Commonwealth Financial Corporation $ First Financial Bancorporation First Financial Bankshares, Inc. First Niagara Financial Group, Inc. First of Long Island Corporation (The) FirstMerit Corporation FNB Corporation FNB United Corporation Frontier Financial Corporation German American Bancorp, Inc. Glacier Bancorp, Inc. Glen Burnie Bancorp 56 Hampton Roads Bankshares, Inc. Heartland Financial USA, Inc. Heritage Financial Corporation 41 Hudson Valley Holding Corporation Independent Bank Corporation (Massachusetts) Independent Bank Corporation (Michigan) International Bancshares Corporation Jeffersonville Bancorp 10 Lakeland Bancorp, Inc. Macatawa Bank Corporation MainSource Financial Group, Inc. Mercantile Bancorp, Inc. Mercantile Bank Corporation Merchants Bancshares, Inc. 4 National Bankshares, Inc. National Penn Bancshares, Inc. NBT Bancorp, Inc. Oak Valley Bancorp Old National Bancorp Old Second Bancorp, Inc. Oriental Financial Group, Inc. PAB Bankshares, Inc. 34 Pacific Mercantile Bancorp PacWest Bancorp 87 Park National Corporation Park Sterling Corporation Patriot National Bancorp Pinnacle Financial Partners, Inc. PremierWest Bancorp, Inc. Princeton National Bancorp, Inc. 14 Renasant Corporation Republic Bancorp, Inc. - Class A S&T Bancorp, Inc. S.Y. Bancorp, Inc. SCBT Financial Corporation Seacoast Banking Corporation of Florida Security Bank Corporation (b) – Simmons First National Corporation - Class A Southside Bancshares, Inc. Southwest Bancorp, Inc. 55 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 9.8%(Continued) Commercial Banks - 3.7%(Continued) Sterling Bancorp $ Sterling Financial Corporation Suffolk Bancorp Synovus Financial Corporation Taylor Capital Group, Inc. TCF Financial Corporation Texas Capital Bancshares, Inc. Tompkins Financial Corporation TowneBank Trustmark Corporation United Bankshares, Inc. United Security Bancshares Valley National Bancorp Washington Banking Company West Bancorporation, Inc. Westamerica Bancorporation Western Alliance Bancorporation Wintrust Financial Corporation Consumer Finance - 0.4% Atlanticus Holdings Corporation Encore Capital Group, Inc. First Marblehead Corporation (The) Green Dot Corporation - Class A NetSpend Holdings, Inc. World Acceptance Corporation Diversified Financial Services - 0.1% CME Group, Inc. Consumer Portfolio Services, Inc. DJSP Enterprises, Inc. KKR Financial Holdings, LLC Life Partners Holdings, Inc. PICO Holdings, Inc. Primus Guaranty Ltd. Sprott Resource Lending Corporation Insurance - 0.9% Ambac Financial Group, Inc. American Financial Group, Inc. Assured Guaranty Ltd. Axis Capital Holdings Ltd. CNA Financial Corporation CNO Financial Group, Inc. EMC Insurance Group, Inc. 51 FBL Financial Group, Inc. - Class A Gerova Financial Group Ltd. (b) – Homeowners Choice, Inc. Kingsway Financial Services, Inc. MBIA, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corporation 56 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 9.8%(Continued) Insurance - 0.9%(Continued) Platinum Underwriters Holdings Ltd. $ Selective Insurance Group, Inc. Tower Group, Inc. Universal Insurance Holdings, Inc. 65 Real Estate Investment Trusts (REIT) - 2.3% Acadia Realty Trust Arbor Realty Trust, Inc. Ares Commerical Real Estate Corporation ARMOUR Residential REIT, Inc. Ashford Hospitality Trust, Inc. Brandywine Realty Trust Campus Crest Communities, Inc. Cedar Realty Trust, Inc. Colonial Properties Trust Corporate Office Properties Trust CubeSmart DuPont Fabros Technology, Inc. Excel Trust, Inc. Extra Space Storage, Inc. First Industrial Realty Trust, Inc. First Potomac Realty Trust Franklin Street Properties Corporation Geo Group, Inc. (The) Getty Realty Corporation Gladstone Commercial Corporation Glimcher Realty Trust Healthcare Trust of America, Inc. iStar Financial, Inc. Liberty Property Trust Mack-Cali Realty Corporation Monmouth Real Estate Investment Corporation - Class A New York Mortgage Trust, Inc. NorthStar Realty Finance Corporation Piedmont Office Realty Trust, Inc. - Class A Realty Income Corporation Redwood Trust, Inc. Retail Opportunity Investments Corporation Rouse Properties, Inc. Sabra Health Care REIT, Inc. Starwood Property Trust, Inc. Sun Communities, Inc. Terreno Realty Corporation 6 Walter Investment Management Corporation Real Estate Management & Development - 0.1% China HGS Real Estate, Inc. China Housing & Land Development, Inc. Gazit-Globe Ltd. Mays (J.W.), Inc. Novation Companies, Inc. 57 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 9.8%(Continued) Real Estate Management & Development - 0.1%(Continued) St. Joe Company (The) $ Thrifts & Mortgage Finance - 1.0% Anchor BanCorp Wisconsin, Inc. Astoria Financial Corporation BankUnited, Inc. BBX Capital Corporation - Class A Berkshire Hills Bancorporation, Inc. BofI Holding, Inc. Clifton Savings Bancorp, Inc. 82 Federal National Mortgage Association First Federal Bancshares of Arkansas, Inc. First Financial Holdings, Inc. Flushing Financial Corporation Fox Chase Bancorp, Inc. Freddie Mac Impac Mortgage Holdings, Inc. Malvern Bancorp, Inc. MGIC Investment Corporation NASB Financial, Inc. Northwest Bancshares, Inc. PMI Group, Inc. (The) 7 – Provident New York Bancorp Radian Group, Inc. Security National Financial Corporation - Class A Simplicity Bancorp, Inc. Territorial Bancorp, Inc. 55 Triad Guaranty, Inc. TrustCo Bank Corporation Westfield Financial, Inc. Health Care - 9.5% Biotechnology - 5.2% Aastrom Biosciences, Inc. Achillion Pharmaceuticals, Inc. ADVENTRX Pharmaceuticals, Inc. Aegerion Pharmaceuticals, Inc. Amarin Corporation plc Anthera Pharmaceuticals, Inc. ARCA biopharma, Inc. Arena Pharmaceuticals, Inc. Arrowhead Research Corporation Athersys, Inc. AVEO Pharmaceuticals, Inc. BioTime, Inc. Cardium Therapeutics, Inc. Celldex Therapeutics, Inc. CEL-SCI Corporation Celsion Corporation China Biologic Products, Inc. Cleveland BioLabs, Inc. Clovis Oncology, Inc. 58 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 9.5%(Continued) Biotechnology - 5.2%(Continued) Curis, Inc. $ Cyclacel Pharmaceuticals, Inc. Cytori Therapeutics, Inc. CytRx Corporation DARA BioSciences, Inc. Dendreon Corporation Discovery Laboratories, Inc. Dyax Corporation Enzon Pharmaceuticals, Inc. EpiCept Corporation (b) Exact Sciences Corporation Exelixis, Inc. Galectin Therapeutics, Inc. Galena Biopharma, Inc. Horizon Pharma, Inc. iBio, Inc. Immunocellular Therapeutics Ltd. ImmunoGen, Inc. Immunomedics, Inc. Incyte Corporation Infinity Pharmaceuticals, Inc. Inovio Pharmaceuticals, Inc. InterMune, Inc. Introgen Therapeutics, Inc. 55 Isis Pharmaceuticals, Inc. IsoRay, Inc. Keryx Biopharmaceuticals, Inc. Lexicon Pharmaceuticals, Inc. MannKind Corporation Marina Biotech, Inc. Medgenics, Inc. MediciNova, Inc. MEI Pharma, Inc. Metabolix, Inc. Momenta Pharmaceuticals, Inc. Myrexis, Inc. NeoStem, Inc. Neuralstem, Inc. NeurogesX, Inc. NewLink Genetics Corporation Nymox Pharmaceutical Corporation OncoGenex Pharmaceuticals, Inc. 54 Oncolytics Biotech, Inc. Opexa Therapeutics, Inc. OPKO Health, Inc. Orexigen Therapeutics, Inc. Organovo Holdings, Inc. Osiris Therapeutics, Inc. OXiGENE, Inc. Oxygen Biotherapeutics, Inc. PDL BioPharma, Inc. Peregrine Pharmaceuticals, Inc. 59 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 9.5%(Continued) Biotechnology - 5.2%(Continued) PharmAthene, Inc. $ Pluristem Therapeutics, Inc. PROLOR Biotech, Inc. Protalix BioTherapeutics, Inc. Raptor Pharmaceutical Corporation Repligen Corporation Rexahn Pharmaceuticals, Inc. Rosetta Genomics Ltd. RXi Pharmaceuticals Corporation Savient Pharmaceuticals, Inc. SIGA Technologies, Inc. Sinovac Biotech Ltd. Spectrum Pharmaceuticals, Inc. StemCells, Inc. Synta Pharmaceuticals Corporation Synthetic Biologics, Inc. Targacept, Inc. Tengion, Inc. TESARO, Inc. Theravance, Inc. Venaxis, Inc. XOMA Corporation ZIOPHARM Oncology, Inc. Health Care Equipment & Supplies - 1.7% Abaxis, Inc. Abiomed, Inc. Atossa Genetics, Inc. 64 Bacterin International Holdings, Inc. BIOLASE, Inc. BSD Medical Corporation Cerus Corporation Conceptus, Inc. CryoPort, Inc. D. Medical Industries Ltd. Dehaier Medical Systems Ltd. Delcath Systems, Inc. Derma Sciences, Inc. DexCom, Inc. Exactech, Inc. 17 Fonar Corporation GenMark Diagnostics, Inc. Hansen Medical, Inc. HeartWare International, Inc. ICU Medical, Inc. Insulet Corporation InVivo Therapeutics Holdings Corporation Kips Bay Medical, Inc. MAKO Surgical Corporation Medical Action Industries, Inc. MELA Sciences, Inc. Meridian Bioscience, Inc. 60 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 9.5%(Continued) Health Care Equipment & Supplies - 1.7%(Continued) Navidea Biopharmaceuticals, Inc. $ Quidel Corporation Rochester Medical Corporation Rockwell Medical, Inc. RTI Biologics, Inc. Stereotaxis, Inc. Synergetics USA, Inc. TearLab Corporation TranS1, Inc. Unilife Corporation Uroplasty, Inc. Volcano Corporation Wright Medical Group, Inc. ZELTIQ Aesthetics, Inc. Health Care Providers & Services - 0.7% Acadia Healthcare Company, Inc. Accretive Health, Inc. Air Methods Corporation Bio-Reference Laboratories, Inc. CardioNet, Inc. Chemed Corporation China Cord Blood Corporation ExamWorks Group, Inc. FAB Universal Corporation Healthways, Inc. HMS Holdings Corporation IPC The Hospitalist Company, Inc. Owens & Minor, Inc. PDI, Inc. 62 Health Care Technology - 0.1% athenahealth, Inc. CareView Communications, Inc. Medidata Solutions, Inc. Life Sciences Tools & Services - 0.3% Accelerate Diagnostics, Inc. Affymetrix, Inc. Apricus Biosciences, Inc. Bioanalytical Systems, Inc. BioDelivery Sciences International, Inc. CombiMatrix Corporation Complete Genomics, Inc. Furiex Pharmaceuticals, Inc. Genetic Technologies Ltd. pSivida Corporation PURE Bioscience, Inc. Sequenom, Inc. Pharmaceuticals - 1.5% AcleRx Pharmaceuticals, Inc. 61 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 9.5%(Continued) Pharmaceuticals - 1.5%(Continued) Acura Pharmaceuticals, Inc. $ Akorn, Inc. Alexza Pharmaceuticals, Inc. Alimera Sciences, Inc. Ampio Pharmaceuticals, Inc. Aoxing Pharmaceutical Company, Inc. AVANIR Pharmaceuticals, Inc. - Class A Biodel, Inc. BioSante Pharmaceuticals, Inc. Biostar Pharmaceuticals, Inc. Cadence Pharmaceuticals, Inc. Echo Therapeutics, Inc. Emisphere Technologies, Inc. Endo Health Solutions, Inc. IntelliPharmaCeutics International, Inc. K-V Pharmaceutical Company - Class A Lannett Company, Inc. MAP Pharmaceuticals, Inc. Nektar Therapeutics NuPathe, Inc. Obagi Medical Products, Inc. Oculus Innovative Sciences, Inc. Optimer Pharmaceuticals, Inc. Pacira Pharmaceuticals, Inc. POZEN, Inc. Provectus Pharmaceuticals, Inc. Questcor Pharmaceuticals, Inc. Repros Therapeutics, Inc. Santarus, Inc. Skystar Bio-Pharmaceutical Company Ltd. Somaxon Pharmaceuticals, Inc. Transcept Pharmaceuticals, Inc. ViroPharma, Inc. VIVUS, Inc. XenoPort, Inc. Industrials - 8.0% Aerospace & Defense - 0.8% Arotech Corporation Ascent Solar Technologies, Inc. DigitalGlobe, Inc. Elbit Systems Ltd. Engility Holdings, Inc. GenCorp, Inc. KEYW Holding Corporation (The) National Presto Industries, Inc. Teledyne Technologies, Inc. Air Freight & Logistics - 0.4% Echo Global Logistics, Inc. Pacer International, Inc. UTi Worldwide, Inc. 62 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Industrials - 8.0%(Continued) Air Freight & Logistics - 0.4%(Continued) XPO Logistics, Inc. $ Airlines - 0.1% Allegiant Travel Company AMR Corporation JetBlue Airways Corporation Pinnacle Airlines Corporation Southwest Airlines Company 20 Spirit Airlines, Inc. US Airways Group, Inc. Building Products - 0.2% AAON, Inc. Armstrong World Industries, Inc. Builders FirstSource, Inc. Fortune Brands Home & Security, Inc. Insteel Industries, Inc. Simpson Manufacturing Company, Inc. Trex Company, Inc. 43 Universal Forest Products, Inc. USG Corporation Commercial Services & Supplies - 1.5% A.T. Cross Company - Class A ACCO Brands Corporation Asta Funding, Inc. Cenveo, Inc. Clean Harbors, Inc. Consolidated Graphics, Inc. Deluxe Corporation Ennis, Inc. Healthcare Services Group, Inc. HNI Corporation Industrial Services of America, Inc. InnerWorkings, Inc. Interface, Inc. Intersections, Inc. McGrath RentCorp Mobile Mini, Inc. Multi-Color Corporation Pitney Bowes, Inc. Quad/Graphics, Inc. - Class A R.R. Donnelley & Sons Company RINO International Corporation Swisher Hygiene, Inc. United Stationers, Inc. Waste Connections, Inc. Construction & Engineering - 0.3% Aegion Corporation Furmanite Corporation Great Lakes Dredge & Dock Company 63 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Industrials - 8.0%(Continued) Construction & Engineering - 0.3%(Continued) India Globalization Capital, Inc. $ MasTec, Inc. Electrical Equipment - 1.1% A123 Systems, Inc. Active Power, Inc. Acuity Brands, Inc. Advanced Battery Technologies, Inc. Altair Nanotechnologies, Inc. American Superconductor Corporation Aura Systems, Inc. 87 Babcock & Wilcox Company Beacon Power Corporation Broadwind Energy, Inc. 13 31 Capstone Turbine Corporation China BAK Battery, Inc. China Electric Motor, Inc. Digital Power Corporation ECOtality, Inc. Encore Wire Corporation FuelCell Energy, Inc. Generac Holdings, Inc. General Cable Corporation GrafTech International Ltd. Hoku Corporation Hydrogenics Corporation Lihua International, Inc. Medis Technologies Ltd. (b) 49 New Energy Systems Group Ocean Power Technologies, Inc. Plug Power, Inc. Polypore International, Inc. Renewable Energy Trade Board Corporation Satcon Technology Corporation Solarcity Corporation Ultralife Corporation Valence Technology, Inc. VU1 Corporation 90 Westinghouse Solar, Inc. Industrial Conglomerates - 0.1% Raven Industries, Inc. Machinery - 1.6% Actuant Corporation - Class A Art's-Way Manufacturing Company, Inc. Briggs & Stratton Corporation Chart Industries, Inc. China Valves Technology, Inc. CLARCOR, Inc. 13 Commercial Vehicle Group, Inc. Douglas Dynamics, Inc. 64 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Industrials - 8.0%(Continued) Machinery - 1.6%(Continued) Energy Recovery, Inc. $ EnPro Industries, Inc. Flow International Corporation Graham Corporation Greenbrier Companies, Inc. Highway Holdings Ltd. Lindsay Corporation Lydall, Inc. Miller Industries, Inc. Navistar International Corporation Pentair Ltd. PMFG, Inc. Robbins & Myers, Inc. SmartHeat, Inc. Sun Hydraulics Corporation Tecumseh Products Company - Class A Titan International, Inc. Twin Disc, Inc. Wabash National Corporation Watts Water Technologies, Inc. - Class A Westport Innovations, Inc. Marine - 0.1% Baltic Trading Ltd. Eagle Bulk Shipping, Inc. Excel Maritime Carriers Ltd. FreeSeas, Inc. Genco Shipping & Trading Ltd. International Shipholding Corporation Navios Maritime Partners, L.P. Seaspan Corporation Professional Services - 0.8% Acacia Research Corporation CBIZ, Inc. CDI Corporation Corporate Executive Board Company (The) Exponent, Inc. FTI Consulting, Inc. Hill International, Inc. Hudson Global, Inc. Innovaro, Inc. Lightbridge Corporation Nielsen Holdings N.V. Odyssey Marine Exploration, Inc. Pendrell Corporation Spherix, Inc. Thomas Group, Inc. 6 Volt Information Sciences, Inc. VSE Corporation 65 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Industrials - 8.0%(Continued) Road & Rail - 0.2% Arkansas Best Corporation $ Con-Way, Inc. Student Transportation, Inc. USA Truck, Inc. 12 59 YRC Worldwide, Inc. Zipcar, Inc. Trading Companies & Distributors - 0.8% AeroCentury Corporation Beacon Roofing Supply, Inc. BlueLinx Holdings, Inc. China Armco Metals, Inc. H&E Equipment Services, Inc. Houston Wire & Cable Company Kaman Corporation Lawson Products, Inc. Titan Machinery, Inc. Transportation Infrastructure - 0.0% (a) Sino-Global Shipping America Ltd. Information Technology - 11.5% Communications Equipment - 1.3% Acme Packet, Inc. ADTRAN, Inc. Ambient Corporation Cogo Group, Inc. Comverse Technology, Inc. DragonWave, Inc. Extreme Networks, Inc. Globecomm Systems, Inc. Infinera Corporation InterDigital, Inc. KVH Industries, Inc. Meru Networks, Inc. Netgear, Inc. Palo Alto Networks, Inc. ParkerVision, Inc. Powerwave Technologies, Inc. RIT Technologies Ltd. Telestone Technologies Corporation Telular Corporation TESSCO Technologies, Inc. Ubiquiti Networks, Inc. ViaSat, Inc. Zoom Technologies, Inc. ZST Digital Networks, Inc. Computers & Peripherals - 1.0% 3D Systems Corporation Fusion-io, Inc. Hauppauge Digital, Inc. 66 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 11.5%(Continued) Computers & Peripherals - 1.0%(Continued) Hutchinson Technology, Inc. $ iGo, Inc. Logitech International S.A. OCZ Technology Group, Inc. QLogic Corporation Rimage Corporation Silicon Graphics International Corporation Socket Mobile, Inc. 52 68 Stratasys Ltd. Super Micro Computer, Inc. Synaptics, Inc. USA Technologies, Inc. Electronic Equipment, Instruments & Components - 1.5% Digital Ally, Inc. Document Security Systems, Inc. DTS, Inc. e.Digital Corporation Electro Rent Corporation 6 93 GSI Group, Inc. Ingram Micro, Inc. - Class A InvenSence, Inc. LRAD Corporation Magal Security Systems Ltd. Maxwell Technologies, Inc. Mercury Systems, Inc. Mesa Laboratories, Inc. 31 Microvision, Inc. Molex, Inc. MTS Systems Corporation National Instruments Corporation Neonode, Inc. Parametric Sound Corporation RadiSys Corporation RealD, Inc. Research Frontiers, Inc. Richardson Electronics Ltd. 37 Rofin-Sinar Technologies, Inc. SinoHub, Inc. (b) SMTC Corporation Superconductor Technologies, Inc. SYNNEX Corporation Uni-Pixel, Inc. Universal Display Corporation Viasystems Group, Inc. 12 Vishay Precision Group, Inc. XcelMobility, Inc. Internet Software & Services - 2.6% Active Network, Inc. (The) Angie's List, Inc. AOL, Inc. 67 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 11.5%(Continued) Internet Software & Services - 2.6%(Continued) Bankrate, Inc. $ Bridgeline Digital, Inc. Carbonite, Inc. Constant Contact, Inc. Dealertrack Technologies, Inc. Demand Media, Inc. Dice Holdings, Inc. E2open, Inc. FriendFinder Networks, Inc. Innodata, Inc. j2 Global, Inc. KIT digital, Inc. LinkedIn Corporation - Class A Liquidity Services, Inc. LiveDeal, Inc. Local Corporation LogMeIn, Inc. Marchex, Inc. - Class B Market Leader, Inc. MeetMe, Inc. Monster Worldwide, Inc. OpenTable, Inc. Points International Ltd. Qihoo 360 Technology Company Ltd. - ADR QuinStreet, Inc. Rediff.com India Ltd. - ADR Remark Media, Inc. Responsys, Inc. Saba Software, Inc. SciQuest, Inc. Sify Technologies Ltd. - ADR Sina Corporation Synacor, Inc. TechTarget, Inc. Trulia, Inc. Velti plc Vistaprint N.V. WebMD Health Corporation 1 17 Yelp, Inc. Youku Tudou, Inc. - ADR Zillow, Inc. IT Services - 0.6% Acorn Energy, Inc. Cass Information Systems, Inc. CGI Group, Inc. - Class A CIBER, Inc. Computer Task Group, Inc. Higher One Holdings, Inc. Mattersight Corporation NCI, Inc. - Class A PRGX Global, Inc. 68 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 11.5%(Continued) IT Services - 0.6%(Continued) ServiceSource International, Inc. $ Unisys Corporation VeriFone Systems, Inc. Zanett, Inc. Semiconductors & Semiconductor Equipment - 2.3% Advanced Micro Devices, Inc. Amkor Technology, Inc. Atmel Corporation Cabot Microelectronics Corporation Camtek Ltd. Canadian Solar, Inc. CSR plc 1 23 CVD Equipment Corporation Cypress Semiconductor Corporation DayStar Technologies, Inc. Diodes, Inc. Entropic Communications, Inc. EZchip Semiconductor Ltd. First Solar, Inc. Freescale Semiconductor Ltd. Global-Tech Advanced Innovations, Inc. GSI Technology, Inc. GT Advanced Technologies, Inc. Ikanos Communications, Inc. JinkoSolar Holding Company Ltd. - ADR Kopin Corporation Lattice Semiconductor Corporation LDK Solar Company Ltd. Mellanox Technologies Ltd. Micrel, Inc. Monolithic Power Systems, Inc. OmniVision Technologies, Inc. ON Semiconductor Corporation Photronics, Inc. Rubicon Technology, Inc. Rudolph Technologies, Inc. STR Holdings, Inc. Suntech Power Holdings Company Ltd. - ADR Tower Semiconductor Ltd. Transwitch Corporation TriQuint Semiconductor, Inc. Veeco Instruments, Inc. Vitesse Semiconductor Corporation Software - 2.2% Accelrys, Inc. American Software, Inc. - Class A AsiaInfo-Linkage, Inc. Augme Technologies, Inc. Blackbaud, Inc. BluePhoenix Solutions Ltd. 69 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 11.5%(Continued) Software - 2.2%(Continued) Brady Corporation $ BroadSoft, Inc. Cadence Design Systems, Inc. Callidus Software, Inc. China CGame, Inc. (b) Cimatron Ltd. CyberDefender Corporation 18 Ebix, Inc. Ellie Mae, Inc. Evergreen Energy, Inc. FalconStor Software, Inc. Future Healthcare of America Globalscape, Inc. Glu Mobile, Inc. Guidewire Software, Inc. Interactive Intelligence Group, Inc. Jive Software, Inc. Magic Software Enterprises Ltd. Majesco Entertainment Company MIND C.T.I. Ltd. Mitek Systems, Inc. Motricity, Inc. NetSol Technologies, Inc. NetSuite, Inc. 16 PTC, Inc. Qlik Technologies, Inc. RealPage, Inc. Retalix Ltd. Rosetta Stone, Inc. SeaChange International, Inc. ServiceNow, Inc. Sky-Mobi Ltd. - ADR Sourcefire, Inc. Synchronoss Technologies, Inc. Take-Two Interactive Software, Inc. Tangoe, Inc. THQ, Inc. TigerLogic Corporation Top Image Systems Ltd. Trunkbow International Holdings Ltd. VirnetX Holding Corporation Vringo, Inc. Wave Systems Corporation - Class A Websense, Inc. Materials - 3.9% Chemicals - 0.8% ADA-ES, Inc. Calgon Carbon Corporation Cereplast, Inc. China Gengsheng Minerals, Inc. China Green Agriculture, Inc. 70 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Materials - 3.9%(Continued) Chemicals - 0.8%(Continued) Clean Diesel Technologies, Inc. $ Flotek Industries, Inc. Gulf Resources, Inc. Hawkins, Inc. Intrepid Potash, Inc. KMG Chemicals, Inc. Kronos Worldwide, Inc. PolyOne Corporation Rentech Nitrogen Partners, L.P. Senomyx, Inc. Sensient Technologies Corporation Yongye International, Inc. Zoltek Companies, Inc. Construction Materials - 0.1% Eagle Materials, Inc. Headwaters, Inc. Texas Industries, Inc. Containers & Packaging - 0.1% AEP Industries, Inc. Bemis Company, Inc. Myers Industries, Inc. Sealed Air Corporation Metals & Mining - 2.7% A.M. Castle & Company AK Steel Holding Corporation Allegheny Technologies, Inc. AMCOL International Corporation Atlatsa Resources Corporation Augusta Resource Corporation 25 65 Aurcana Corporation Avalon Rare Metals, Inc. Avino Silver & Gold Mines Ltd. CD International Enterprises, Inc. China Gerui Advanced Materials Group Ltd. China Natural Resources, Inc. China Precision Steel, Inc. China Shen Zhou Mining & Resources, Inc. Coeur d'Alene Mines Corporation Commercial Metals Company Crosshair Energy Corporation General Moly, Inc. General Steel Holdings, Inc. Globe Specialty Metals, Inc. Gold Reserve, Inc. Gold Resource Corporation Golden Minerals Company Great Northern Iron Ore Properties Horsehead Holding Corporation Jaguar Mining, Inc. 71 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Materials - 3.9%(Continued) Metals & Mining - 2.7%(Continued) Kimber Resources, Inc. $ McEwen Mining, Inc. Mercator Minerals Ltd. 87 Mesabi Trust Midway Gold Corporation Molycorp, Inc. Olympic Steel, Inc. Paramount Gold and Silver Corporation Pershing Gold Corporation Polymet Mining Corporation Puda Coal, Inc. (b) Rare Element Resources Ltd. Revett Minerals, Inc. RTI International Metals, Inc. Santa Fe Gold Corporation Schnitzer Steel Industries, Inc. - Class A Seabridge Gold, Inc. Silver Bull Resources, Inc. SinoCoking Coal and Coke Chemical Industries, Inc. Tanzanian Royalty Exploration Corporation Thompson Creek Metals Company, Inc. United States Antimony Corporation Universal Stainless & Alloy Products, Inc. Walter Energy, Inc. Paper & Forest Products - 0.2% MeadWestvaco Corporation Orient Paper, Inc. P.H. Glatfelter Company Resolute Forest Products Wausau Paper Corporation Telecommunication Services - 1.2% Diversified Telecommunication Services - 1.0% Alaska Communications Systems Group, Inc. Aware, Inc. CenturyLink, Inc. 16 Cogent Communications Group, Inc. Consolidated Communications Holdings, Inc. Elephant Talk Communications, Inc. Fairpoint Communications, Inc. Frontier Communications Corporation Globalstar, Inc. Hawaiian Telcom Holdco, Inc. 51 HickoryTech Corporation 32 Iridium Communications, Inc. Lumos Networks Corporation magicJack VocalTec Ltd. Otelco, Inc. Radcom Ltd. Sprint Nextel Corporation 72 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Telecommunication Services - 1.2%(Continued) Diversified Telecommunication Services - 1.0%(Continued) Towerstream Corporation $ Wireless Telecommunication Services - 0.2% Boingo Wireless, Inc. NII Holdings, Inc. Utilities - 0.9% Electric Utilities - 0.3% MGE Energy, Inc. Northeast Utilities NV Energy, Inc. Otter Tail Corporation Pinnacle West Capital Corporation Gas Utilities - 0.5% AGL Resources, Inc. AmeriGas Partners, L.P. China Natural Gas, Inc. Ferrellgas Partners, L.P. Laclede Group, Inc. (The) New Jersey Resources Corporation Northwest Natural Gas Company Piedmont Natural Gas Company, Inc. UGI Corporation Independent Power Producers & Energy Traders - 0.1% American DG Energy, Inc. Dynegy, Inc. Ormat Technologies, Inc. U.S. Geothermal, Inc. Water Utilities - 0.0% (a) Artesian Resources Corporation - Class A Connecticut Water Service, Inc. Consolidated Water Company Ltd. Ecosphere Technologies, Inc. Middlesex Water Company Total Common Stocks(Proceeds $1,327,209,170) $ PREFERRED STOCKS - 0.0% (a) Shares Value Cabco Trust for J. C. Penney (Proceeds $57,339) $ OTHER INVESTMENTS - 13.5% Shares Value iPath S&P id-Term Futures ETN $ iPath S&P hort-Term Futures ETN SPDR S&P rust Vanguard S&P 500 ETF 73 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) OTHER INVESTMENTS - 13.5% (Continued) Shares Value WisdomTree Earnings 500 Fund 35 $ Total Other Investments(Proceeds $267,127,642) $ WARRANTS - 0.0% (a) Shares Value American International Group, Inc. $ Magnum Hunter Resources Corporation Total Warrants(Proceeds $14,294) $ Total Securities Sold Short - 75.8% (Proceeds $1,594,408,445) $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) Security value has been determined in good faith by the Board of Trustees.Total value of such securities is $(18,747)at January 31, 2013, representing (0.0%)of net assets (Note 1). See accompanying notes to Schedules of Investments. 74 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) COMMON STOCKS - 98.9% Shares Value Consumer Discretionary - 15.6% Auto Components - 2.1% Cooper Tire & Rubber Company $ Modine Manufacturing Company (a) Spartan Motors, Inc. Standard Motor Products, Inc. Stoneridge, Inc. (a) Superior Industries International, Inc. Tenneco, Inc. (a) Visteon Corporation (a) Distributors - 0.2% Core-Mark Holding Company, Inc. Diversified Consumer Services - 0.7% Ascent Capital Group, Inc. - Class A (a) Career Education Corporation (a) Hillenbrand, Inc. ITT Educational Services, Inc. (a) Steiner Leisure Ltd. (a) 6 Universal Technical Institute, Inc. Hotels, Restaurants & Leisure - 3.7% AFC Enterprises, Inc. (a) BJ's Restaurants, Inc. (a) Bluegreen Corporation (a) Bravo Brio Restaurant Group, Inc. (a) Cheesecake Factory, Inc. (The) Denny's Corporation (a) Einstein Noah Restaurant Group, Inc. Krispy Kreme Doughnuts, Inc. (a) Marcus Corporation Multimedia Games Holding Company, Inc. (a) Orient-Express Hotels Ltd. - Class A (a) Papa John's International, Inc. (a) Pinnacle Entertainment, Inc. (a) Household Durables - 0.5% KB Home Libbey, Inc. (a) M/I Homes, Inc. (a) Internet & Catalog Retail - 0.2% Orbitz Worldwide, Inc. (a) Leisure Equipment & Products - 0.3% Nautilus, Inc. (a) Steinway Musical Instruments, Inc. (a) 75 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Consumer Discretionary - 15.6% (Continued) Media - 1.7% Belo Corporation - Class A $ Clear Channel Outdoor Holdings, Inc. (a) Digital Generation, Inc. (a) E.W. Scripps Company (The) - Class A (a) Global Sources Ltd. (a) Harte-Hanks, Inc. Journal Communications, Inc. (a) LIN TV Corporation - Class A (a) Nexstar Broadcasting Group, Inc. (a) Sinclair Broadcast Group, Inc. - Class A Multiline Retail - 0.3% Gordmans Stores, Inc. (a) Tuesday Morning Corporation (a) Specialty Retail - 4.5% Aaron's, Inc. Barnes & Noble, Inc. (a) bebe stores, Inc. Big 5 Sporting Goods Corporation Chico's FAS, Inc. Children's Place Retail Stores, Inc. (The) (a) Christopher & Banks Corporation (a) Destination Maternity Corporation GameStop Corporation - Class A Haverty Furniture Companies, Inc. Hot Topic, Inc. Kirkland's, Inc. (a) Men's Wearhouse, Inc. (The) Office Depot, Inc. (a) OfficeMax, Inc. Sears Hometown and Outlet Stores, Inc. (a) Shoe Carnival, Inc. Sonic Automotive, Inc. - Class A Stage Stores, Inc. Winmark Corporation Textiles, Apparel & Luxury Goods - 1.4% CROCS, Inc. (a) Culp, Inc. Movado Group, Inc. Quiksilver, Inc. (a) Steven Madden Ltd. (a) Warnaco Group, Inc. (The) (a) Consumer Staples - 3.3% Food & Staples Retailing - 0.3% Andersons, Inc. (The) 76 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Consumer Staples - 3.3% (Continued) Food & Staples Retailing - 0.3% (Continued) Ingles Markets, Inc. - Class A $ Nash Finch Company Food Products - 1.1% Alico, Inc. Darling International, Inc. (a) Farmer Brothers Company (a) Feihe International, Inc. (a) J & J Snack Foods Corporation John B. Sanfilippo & Son, Inc. Pilgrim's Pride Corporation (a) Household Products - 0.9% Harbinger Group, Inc. (a) Orchids Paper Products Company Spectrum Brands Holdings, Inc. (a) Personal Products - 1.0% Inter Parfums, Inc. Medifast, Inc. (a) Neptune Technologies & Bioressources, Inc. (a) Nutraceutical International Corporation Prestige Brands Holdings, Inc. (a) Revlon, Inc. (a) Energy - 5.2% Energy Equipment & Services - 2.5% Bristow Group, Inc. Dawson Geophysical Company (a) Global Geophysical Services, Inc. (a) Gulfmark Offshore, Inc. - Class A Helix Energy Solutions Group, Inc. (a) Key Energy Services, Inc. (a) Matrix Service Company (a) Newpark Resources, Inc. (a) Parker Drilling Company (a) Tesco Corporation (a) Unit Corporation (a) Willbros Group, Inc. (a) Oil, Gas & Consumable Fuels - 2.7% Adams Resources & Energy, Inc. 54 Alon USA Energy, Inc. Arch Coal, Inc. Callon Petroleum Company (a) Crosstex Energy, Inc. Delek US Holdings, Inc. Penn Virginia Corporation 77 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Energy - 5.2% (Continued) Oil, Gas & Consumable Fuels - 2.7% (Continued) Rosetta Resources, Inc. (a) $ Scorpio Tankers, Inc. (a) SemGroup Corporation - Class A (a) Synergy Resources Corporation (a) Targa Resources Corporation Teekay Corporation Warren Resources, Inc. (a) Financials - 19.3% Capital Markets - 2.9% BlackRock Kelso Capital Corporation Calamos Asset Management, Inc. - Class A Diamond Hill Investment Group, Inc. 16 Duff & Phelps Corporation Epoch Holding Corporation Financial Engines, Inc. (a) Gladstone Capital Corporation Golub Capital BDC, Inc. ICG Group, Inc. (a) Investment Technology Group, Inc. (a) Main Street Capital Corporation NGP Capital Resources Company Piper Jaffray Companies, Inc. (a) Safeguard Scientifics, Inc. (a) 13 Stifel Financial Corporation (a) SWS Group, Inc. (a) THL Credit, Inc. U.S. Global Investors, Inc. Virtus Investment Partners, Inc. (a) 15 Commercial Banks - 3.2% Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR CapitalSource, Inc. Cardinal Financial Corporation Cathay General Bancorp Eagle Bancorp, Inc. (a) First BanCorp (Puerto Rico) (a) First Horizon National Corporation First Interstate BancSystem, Inc. Hanmi Financial Corporation (a) Home BancShares, Inc. MetroCorp Bancshares, Inc. (a) OmniAmerican Bancorp, Inc. (a) Pacific Premier Bancorp, Inc. (a) Popular, Inc. (a) Preferred Bank (a) Prosperity Bancshares, Inc. Renasant Corporation 78 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Financials - 19.3% (Continued) Commercial Banks - 3.2% (Continued) State Bank Financial Corporation $ Suffolk Bancorp (a) SVB Financial Group (a) Taylor Capital Group, Inc. (a) UMB Financial Corporation United Community Banks, Inc. (a) Wintrust Financial Corporation Consumer Finance - 0.1% DFC Global Corporation (a) Diversified Financial Services - 0.2% Marlin Business Services Corporation PHH Corporation (a) Insurance - 6.6% Allied World Assurance Company Holdings A.G. Alterra Capital Holdings Ltd. American Equity Investment Life Holding Company American National Insurance Company American Safety Insurance Holdings Ltd. (a) AMERISAFE, Inc. (a) AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. Aspen Insurance Holdings Ltd. Endurance Specialty Holdings Ltd. First American Financial Corporation Hanover Insurance Group, Inc. (The) Horace Mann Educators Corporation Kemper Corporation Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Mercury General Corporation Primerica, Inc. ProAssurance Corporation Protective Life Corporation Safety Insurance Group, Inc. SeaBright Holdings, Inc. StanCorp Financial Group, Inc. Stewart Information Services Corporation Symetra Financial Corporation United Fire Group, Inc. Real Estate Investment Trusts (REIT) - 4.7% AG Mortgage Investment Trust, Inc. Agree Realty Corporation Apollo Commercial Real Estate Finance, Inc. CapLease, Inc. 79 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Financials - 19.3% (Continued) Real Estate Investment Trusts (REIT) - 4.7% (Continued) Capstead Mortgage Corporation $ Chatham Lodging Trust CommonWealth REIT CreXus Investment Corporation Geo Group, Inc. (The) Gramercy Capital Corporation (a) Hatteras Financial Corporation Hersha Hospitality Trust Invesco Mortgage Capital, Inc. Kite Realty Group Trust One Liberty Properties, Inc. Potlatch Corporation Spirit Realty Capital, Inc. Strategic Hotels & Resorts, Inc. (a) Summit Hotel Properties, Inc. Winthrop Realty Trust Real Estate Management & Development - 0.4% Alexander & Baldwin, Inc. (a) American Realty Capital Properties, Inc. Howard Hughes Corporation (a) Thrifts & Mortgage Finance - 1.2% Bank Mutual Corporation Capitol Federal Financial, Inc. Federal Agricultural Mortgage Corporation OceanFirst Financial Corporation Provident Financial Holdings, Inc. Roma Financial Corporation Walker & Dunlop, Inc. (a) Washington Federal, Inc. Health Care - 14.0% Biotechnology - 3.2% Alkermes plc (a) Alnylam Pharmaceuticals, Inc. (a) Astex Pharmaceuticals, Inc. (a) BioMimetic Therapeutics, Inc. (a) Coronado Biosciences, Inc. (a) Emergent BioSolutions, Inc. (a) Ironwood Pharmaceuticals, Inc. (a) Myriad Genetics, Inc. (a) Nanosphere, Inc. (a) NPS Pharmaceuticals, Inc. (a) SciClone Pharmaceuticals, Inc. (a) Sunesis Pharmaceuticals, Inc. (a) Trius Therapeutics, Inc. (a) 80 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Health Care - 14.0% (Continued) Health Care Equipment & Supplies - 4.0% Alere, Inc. (a) $ Alphatec Holdings, Inc. (a) AngioDynamics, Inc. (a) AtriCure, Inc. (a) Cantel Medical Corporation Cardiovascular Systems, Inc. (a) Cutera, Inc. (a) Cyberonics, Inc. (a) Cynosure, Inc. - Class A (a) Endologix, Inc. (a) Hill-Rom Holdings, Inc. Merit Medical Systems, Inc. (a) Natus Medical, Inc. (a) NuVasive, Inc. (a) Orthofix International N.V. (a) SurModics, Inc. (a) Symmetry Medical, Inc. (a) Tornier N.V. (a) West Pharmaceutical Services, Inc. Wright Medical Group, Inc. (a) Young Innovations, Inc. Health Care Providers & Services - 4.4% Amedisys, Inc. (a) AMN Healthcare Services, Inc. (a) AmSurg Corporation (a) Capital Senior Living Corporation (a) Corvel Corporation (a) Cross Country Healthcare, Inc. (a) Ensign Group, Inc. (The) Five Star Quality Care, Inc. (a) Gentiva Health Services, Inc. (a) Health Net, Inc. (a) LHC Group, Inc. (a) Magellan Health Services, Inc. (a) National Research Corporation PharMerica Corporation (a) Providence Service Corporation (The) (a) Select Medical Holdings Corporation Team Health Holdings, Inc. (a) U.S. Physical Therapy, Inc. Universal American Corporation Vanguard Health Systems, Inc. (a) WellCare Health Plans, Inc. (a) Health Care Technology - 0.7% Allscripts Healthcare Solutions, Inc. (a) Epocrates, Inc. (a) 81 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Health Care - 14.0% (Continued) Health Care Technology - 0.7% (Continued) Omnicell, Inc. (a) $ Life Sciences Tools & Services - 1.6% Albany Molecular Research, Inc. (a) Bruker Corporation (a) Cambrex Corporation (a) Charles River Laboratories International, Inc. (a) Luminex Corporation (a) Techne Corporation Pharmaceuticals - 0.1% Akorn, Inc. (a) Industrials - 14.7% Aerospace & Defense - 1.8% Alliant Techsystems, Inc. API Technologies Corporation (a) Cubic Corporation Curtiss-Wright Corporation Engility Holdings, Inc. (a) 75 Esterline Technologies Corporation (a) Exelis, Inc. Kratos Defense & Security Solutions, Inc. (a) Sparton Corporation (a) Spirit AeroSystems Holdings, Inc. - Class A (a) Air Freight & Logistics - 0.1% Atlas Air Worldwide Holdings, Inc. (a) Park-Ohio Holdings Corporation (a) Airlines - 0.3% SkyWest, Inc. Building Products - 0.3% AAON, Inc. Apogee Enterprises, Inc. Griffon Corporation Nortek, Inc. (a) Commercial Services & Supplies - 1.6% Heritage-Crystal Clean, Inc. (a) KAR Auction Services, Inc. Steelcase, Inc. - Class A TMS International Corporation - Class A (a) UniFirst Corporation US Ecology, Inc. Viad Corp 82 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Industrials - 14.7% (Continued) Construction & Engineering - 1.6% AECOM Technology Corporation (a) $ EMCOR Group, Inc. MYR Group, Inc. (a) Orion Marine Group, Inc. (a) Pike Electric Corporation Primoris Services Corporation Tutor Perini Corporation (a) Electrical Equipment - 1.0% AZZ, Inc. EnerSys, Inc. (a) Machinery - 3.8% Alamo Group, Inc. American Railcar Industries, Inc. CIRCOR International, Inc. Columbus McKinnon Corporation (a) Crane Company EnPro Industries, Inc. (a) ESCO Technologies, Inc. Harsco Corporation John Bean Technologies Corporation Lydall, Inc. (a) Meritor, Inc. (a) Mueller Industries, Inc. NACCO Industries, Inc. - Class A Sauer-Danfoss, Inc. Toro Company (The) Trimas Corporation (a) Twin Disc, Inc. Marine - 0.2% Matson, Inc. Professional Services - 1.5% Barrett Business Services, Inc. GP Strategies Corporation (a) ICF International, Inc. (a) Kforce, Inc. Korn/Ferry International (a) Mistras Group, Inc. (a) Navigant Consulting, Inc. (a) On Assignment, Inc. (a) RPX Corporation (a) TrueBlue, Inc. (a) Road & Rail - 1.0% Arkansas Best Corporation 83 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Industrials - 14.7% (Continued) Road & Rail - 1.0% (Continued) Celadon Group, Inc. $ Landstar System, Inc. Roadrunner Transportation Systems, Inc. (a) Saia, Inc. (a) Trading Companies & Distributors - 1.5% Aircastle Ltd. CAI International, Inc. (a) Textainer Group Holdings Ltd. Watsco, Inc. Information Technology - 17.5% Communications Equipment - 2.6% Aruba Networks, Inc. (a) Aviat Networks, Inc. (a) Black Box Corporation Brocade Communications Systems, Inc. (a) Comtech Telecommunications Corporation Comverse Technology, Inc. (a) Digi International, Inc. (a) Finisar Corporation (a) Harmonic, Inc. (a) Loral Space & Communications, Inc. Oplink Communications, Inc. (a) Riverbed Technology, Inc. (a) ShoreTel, Inc. (a) Symmetricom, Inc. (a) Computers & Peripherals - 0.9% Cray, Inc. (a) Intermec, Inc. (a) Lexmark International, Inc. - Class A Silicon Graphics International Corporation (a) Super Micro Computer, Inc. (a) Electronic Equipment, Instruments & Components - 3.0% Agilysys, Inc. (a) AVX Corporation Benchmark Electronics, Inc. (a) Checkpoint Systems, Inc. (a) CTS Corporation Daktronics, Inc. Electro Scientific Industries, Inc. Ingram Micro, Inc. - Class A (a) Insight Enterprises, Inc. (a) Measurement Specialties, Inc. (a) Mesa Laboratories, Inc. Methode Electronics, Inc. 84 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Information Technology - 17.5% (Continued) Electronic Equipment, Instruments & Components - 3.0% (Continued) Multi-Fineline Electronix, Inc. (a) $ Newport Corporation (a) Park Electrochemical Corporation 83 Sanmina Corporation (a) ScanSource, Inc. (a) TTM Technologies, Inc. (a) Vishay Precision Group, Inc. (a) Internet Software & Services - 1.1% Blucora, Inc. (a) comScore, Inc. (a) Digital River, Inc. (a) EarthLink, Inc. Move, Inc. (a) ValueClick, Inc. (a) IT Services - 3.2% Booz Allen Hamilton Holding Corporation Cardtronics, Inc. (a) CoreLogic, Inc. (a) DST Systems, Inc. Euronet Worldwide, Inc. (a) Forrester Research, Inc. Global Cash Access Holdings, Inc. (a) Lender Processing Services, Inc. Lionbridge Technologies, Inc. (a) MAXIMUS, Inc. PRGX Global, Inc. (a) Syntel, Inc. TNS, Inc. (a) Unisys Corporation (a) Virtusa Corporation (a) Office Electronics - 0.2% Zebra Technologies Corporation - Class A (a) Semiconductors & Semiconductor Equipment - 4.0% Advanced Energy Industries, Inc. (a) Ambarella, Inc. (a) ANADIGICS, Inc. (a) ATMI, Inc. (a) Cirrus Logic, Inc. (a) Entegris, Inc. (a) Exar Corporation (a) Fairchild Semiconductor International, Inc. (a) FormFactor, Inc. (a) Integrated Silicon Solution, Inc. (a) IXYS Corporation 85 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Information Technology - 17.5% (Continued) Semiconductors & Semiconductor Equipment - 4.0% (Continued) LTX-Credence Corporation (a) $ Mattson Technology, Inc. (a) Mindspeed Technologies, Inc. (a) MIPS Technologies, Inc. (a) Pericom Semiconductor Corporation (a) PLX Technology, Inc. (a) PMC-Sierra, Inc. (a) Semtech Corporation (a) Volterra Semiconductor Corporation (a) Software - 2.5% Bottomline Technologies, Inc. (a) Compuware Corporation (a) ePlus, Inc. Guidance Software, Inc. (a) Manhattan Associates, Inc. (a) Mentor Graphics Corporation (a) Pervasive Software, Inc. (a) Rovi Corporation (a) Sapiens International Corporation N.V. TeleNav, Inc. (a) TiVo, Inc. (a) VASCO Data Security International, Inc. (a) Zynga, Inc. - Class A (a) Materials - 6.4% Chemicals - 2.5% A. Schulman, Inc. ADA-ES, Inc. (a) Arabian American Development Company (a) Cabot Corporation FutureFuel Corporation Innospec, Inc. Koppers Holdings, Inc. LSB Industries, Inc. (a) Olin Corporation OM Group, Inc. (a) Zep, Inc. Construction Materials - 0.1% U.S. Concrete, Inc. (a) Containers & Packaging - 1.3% Boise, Inc. Graphic Packaging Holding Company (a) Greif, Inc. - Class A Silgan Holdings, Inc. 86 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.9% (Continued) Shares Value Materials - 6.4% (Continued) Metals & Mining - 0.8% Carpenter Technology Corporation $ Commercial Metals Company Metals USA Holdings Corporation Tahoe Resources, Inc. (a) Paper & Forest Products - 1.7% Buckeye Technologies, Inc. Clearwater Paper Corporation (a) KapStone Paper and Packaging Corporation Louisiana-Pacific Corporation (a) Neenah Paper, Inc. Telecommunication Services - 1.1% Diversified Telecommunication Services - 0.8% Atlantic Tele-Network, Inc. IDT Corporation - Class B Vonage Holdings Corporation (a) Wireless Telecommunication Services - 0.3% Leap Wireless International, Inc. (a) Telephone and Data Systems, Inc. Utilities - 1.8% Electric Utilities - 0.5% Cleco Corporation El Paso Electric Company Gas Utilities - 0.3% Southwest Gas Corporation Multi-Utilities - 0.8% Black Hills Corporation CH Energy Group, Inc. Vectren Corporation Water Utilities - 0.2% California Water Service Group Total Common Stocks(Cost$48,463,753) $ 87 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 1.2% Shares Value UMB Money Market Fiduciary, 0.01% (b) (Cost $661,788) $ Total Investments at Value - 100.1% (Cost $49,125,541) $ Liabilities in Excess of Other Assets - (0.1%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of January 31, 2013. See accompanying notes to Schedules of Investments. 88 TFS HEDGED FUTURES FUND SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) U.S. TREASURY OBLIGATIONS (a) - 20.2% Par Value Value U.S. Treasury Bills, 0.070%, due 05/23/2013 $ $ 0.072%, due 05/30/2013 0.070%, due 06/06/2013 0.078%, due 06/13/2013 0.081%, due 06/27/2013 0.085%, due 07/11/2013 Total U.S. Treasury Obligations(Cost$29,241,534) $ MONEY MARKET FUNDS - 58.5% Shares Value BlackRock Liquidity Funds TempFund Portfolio - Institutional Class, 0.10% (b) $ Fidelity Institutional Money Market Portfolio - Class I,0.12% (b) Goldman Sachs Financial Square Money Market Fund - Institutional Class, 0.11% (b) Morgan Stanley Institutional Liquidity Funds - Money Market Portfolio - Institutional Class, 0.12% (b) PIMCO Money Market Fund - Institutional Class, 0.01% (b) Vanguard Prime Money Market Fund - Investor Shares,0.01% (b) Total Money Market Funds(Cost$84,762,962) $ Total Investments at Value - 78.7% (Cost $114,004,496) $ Other Assets in Excess of Liabilities - 21.3% (c) Net Assets - 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) The rate shown is the 7-day effective yield as of January 31, 2013. (c) Includes cash held as margin deposits for futures contracts. See accompanying notes to Schedules of Investments. 89 TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS January 31, 2013 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Class III Milk Future 02/26/2013 36 $ $ ) Class III Milk Future 04/02/2013 81 Cocoa Future 03/13/2013 92 ) Coffee Future 03/18/2013 6 ) Corn Future 03/14/2013 10 Cotton No.2 Future 03/06/2013 38 Crude Oil Future 02/13/2013 41 Frozen Concentrate Orange Juice Future 03/08/2013 1 ) Gas Oil Future 02/12/2013 12 Gas Oil Future 03/12/2013 24 Gold Future 04/26/2013 31 ) Heating Oil Future 02/28/2013 17 Platinum Future 04/26/2013 27 Rough Rice Future 03/14/2013 2 Silver Future 03/26/2013 7 ) Soybean Future 03/14/2013 80 Soybean Meal Future 03/14/2013 ) Soybean Oil Future 03/14/2013 25 Sugar #11 Future 02/28/2013 ) Total Commodity Futures CURRENCY FUTURES Australian Dollar Future 03/18/2013 ) Canadian Dollar Future 03/19/2013 8 Mexican Peso Future 03/18/2013 Total Currency Futures Total Futures Contracts $ $ See accompanying notes to Schedules of Investments. 90 TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT January 31, 2013 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Cattle Feeder Future 03/28/2013 93 $ $ Copper Future 03/26/2013 24 ) Crude Oil Future 02/20/2013 45 ) Lean Hogs Future 02/14/2013 ) Lean Hogs Future 04/12/2013 ) Live Cattle Future 02/28/2013 57 Live Cattle Future 04/30/2013 63 ) Lumber Future 03/15/2013 97 Natural Gas Future 02/26/2013 Oats Future 03/14/2013 Palladium Future 03/26/2013 22 ) Wheat Future 03/14/2013 13 ) Total Commodity Futures CURRENCY FUTURES British Pound Future 03/18/2013 49 Euro FX Future 03/18/2013 47 ) Japanese Yen Future 03/18/2013 47 Switzerland Francs Future 03/18/2013 63 ) Total Currency Futures FINANCIAL FUTURES CBOE Volatility Index (VIX) Future 02/12/2013 CBOE Volatility Index (VIX) Future 03/19/2013 E-Mini S&P 500 Future 03/15/2013 ) Total Financial Futures ) Total Futures Contracts Sold Short $ $ ) See accompanying notes to Schedules of Investments. 91 TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS January 31, 2013 (Unaudited) 1.Securities valuation The portfolio securities of TFS Market Neutral Fund, TFS Small Cap Fund and TFS Hedged Futures Fund (the “Funds”) are valued at their fair values as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for long positions and at the closing ask price for short positions for that day.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the mean between the closing bid and ask prices as reported by NASDAQ.Futures contracts are generally valued at the last quoted sales price on the applicable valuation date.Futures contracts that trade on exchanges that close before 4:00 p.m. Eastern time are valued at the official settlement price of the primary exchange on which it is traded.Prices for these futures contracts are monitored by TFS Capital LLC (the Funds’ advisor) until 4:00 p.m. Eastern time to determine if fair valuation is required.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith under the supervision of the Board of Trustees of the TFS Capital Investment Trustand will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. The Funds’ investments and securities sold short have been categorized based upon a fair value hierarchy in accordance with the Financial Accounting Standards Board’s guidance on fair value measurement.The levels of the fair value hierarchy and their applicability to the Funds are described below: · Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities at the reporting date.Level 1 assets and liabilities may include common stocks, preferred stocks, closed-end, open-end and exchange-traded funds and notes, rights, warrants, futures contracts and cash equivalents. · Level 2 inputs utilize inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets and quoted prices for identical or similar assets or liabilities that are not active.Assets and liabilities included in this category may include common stocks that trade infrequently or their trading has been temporarily halted and corporate bonds with values that are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. · Level 3 inputs are unobservable inputs for the asset or liability and include situations where there is little, if any, market activity for the asset or liability.Assets and liabilities included in this category generally include common stocks that trade infrequently or their trading has been halted for an extended period of time. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement.The Funds’ assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. 92 TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (Continued) The availability of observable inputs can vary from product to product and is affected by a wide variety of factors, including, for example, the type of product, whether the product is new and not yet established in the marketplace, and other characteristics particular to the transaction.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised by the Funds in determining fair value is greatest for instruments categorized as Level 3. The following is a summary of the inputs used to value the Funds’ investments, securities sold short and other financial instruments as of January 31, 2013: TFS Market Neutral Fund Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks $ Preferred Stocks - - Other Investments - - Warrants - - Corporate Bonds - - Money Market Funds - - Total $ Other Financial Instruments: Common Stocks – Sold Short ) ) - ) Preferred Stocks – Sold Short ) - - ) Other Investments – Sold Short ) - - ) Warrants – Sold Short ) - - ) Total $ ) $ ) $
